 

Wells Fargo Loan No. 33-0911464

EXHIBIT 10.59

ALEXANDER’S OF KINGS, LLC,
KINGS PARKING, LLC, and
ALEXANDER’S KINGS PLAZA, LLC
individually or collectively, as the context may require, as mortgagor

to

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent for the benefit of Lenders (as defined in the Loan
Agreement (hereinafter defined)), as mortgagee

 

CONSOLIDATED, AMENDED AND RESTATED FEE AND LEASEHOLD MORTGAGE, ASSIGNMENT OF
LEASES AND RENTS AND SECURITY AGREEMENT

 

 

Lot:   Part of Lots 55 and 1
Lots 50 & 114
Block:  8470                   
County:  Kings                    

PREPARED BY AND UPON
RECORDATION RETURN TO:

Cadwalader, Wickersham & Taft LLP
227 West Trade Street, Suite 2400
Charlotte, North Carolina  28202
Attention:  James P. Carroll, Esq.

 

USActive 23005986.7                                                     

--------------------------------------------------------------------------------

 

 

THIS CONSOLIDATED, AMENDED AND RESTATED FEE AND LEASEHOLD MORTGAGE, ASSIGNMENT
OF LEASES AND RENTS AND SECURITY AGREEMENT (this “Security Instrument”) is made
as of this 10th day of June, 2011, by ALEXANDER’S OF KINGS, LLC, KINGS PARKING,
LLC, and ALEXANDER’S KINGS PLAZA, LLC, each a Delaware limited liability
company, and each having its principal place of business at c/o Alexander’s
Inc., 210 Route 4 East, Paramus New Jersey 07652 (individually and/or
collectively (as the context may require) referred to herein as “Borrower”), as
mortgagor for the benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the benefit of Lenders (in such capacity, together with
its successors and/or assigns, in such capacity “Mortgagee”), as mortgagee for
the ratable benefit of the Lenders. 

This Security Instrument consolidates, amends and restates in their entirety the
mortgages described on the Schedule of Mortgages attached hereto as Exhibit B
and made a part hereof which are each now held by Mortgagee (collectively, the
“Prior Mortgages”), to form a single lien in the consolidated principal sum of
$250,000,000.00;

RECITALS:

WHEREAS, this Security Instrument is given to Mortgagee, to secure a certain
loan (the “Loan”) advanced pursuant to that certain Loan Agreement among
Borrower, the lenders named therein, as Lenders and Mortgagee, as administrative
agent for the benefit of Lenders (as the same may have been or may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”), which such Loan is evidenced by those certain Promissory
Notes from Borrower, dated as of the date hereof, in the aggregate principal
amount of $250,000,000.00 (as each of the same may hereafter be amended,
modified, extended, severed, assigned, renewed or restated, and including any
substitute or replacement notes executed pursuant to the Loan Agreement,
individually and/or collectively (as the context requires), the “Note”); 

WHEREAS, Borrower desires to secure the payment of the outstanding principal
amount set forth in, and evidenced by, the Loan Agreement and the Note together
with all interest accrued and unpaid thereon and all other sums due to Mortgagee
and Lenders in respect of the Loan under the Note, the Loan Agreement, this
Security Instrument or any of the other Loan Documents (defined below)
(collectively, the “Debt”) and the performance of all of the obligations due
under the Note, the Loan Agreement and all other documents, agreements and
certificates executed and/or delivered in connection with the Loan (as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time, collectively, the “Loan Documents”); and

WHEREAS, this Security Instrument is given pursuant to the Loan Agreement, and
payment, fulfillment, and performance of the obligations due thereunder and
under the other Loan Documents are secured hereby in accordance with the terms
hereof.

                                                                               

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated into the operative provisions of this Security Instrument by this
reference, and for other good and valuable consideration, the receipt and
adequacy of which are hereby conclusively acknowledged, Borrower and Mortgagee
hereby agree as follows:

A.        Defined Terms.  Capitalized terms used herein without definition shall
have the meanings ascribed to such terms in the Loan Agreement.

B.        Consolidation.  The Prior Mortgages and the liens thereof are hereby
consolidated to form this Security Instrument and a single lien over the
Property and the Improvements (as hereinafter defined), which Property includes
all of the right, title, interest and estate of the Borrower, now owned, or
hereafter acquired therein.

C.        Amendment and Restatement.  The Prior Mortgages as hereby consolidated
are completely amended and restated in their entirety by this Security
Instrument.


ARTICLE I - GRANTS OF SECURITY


SECTION 1.1            PROPERTY MORTGAGED.  BORROWER DOES HEREBY IRREVOCABLY
MORTGAGE, GRANT, BARGAIN, SELL, PLEDGE, ASSIGN, WARRANT, TRANSFER, CONVEY AND
GRANT A SECURITY INTEREST TO MORTGAGEE AND ITS SUCCESSORS AND ASSIGNS IN AND TO
ALL OF BORROWER’S ESTATE, RIGHT, TITLE AND INTEREST IN AND TO THE FOLLOWING
PROPERTY, RIGHTS, INTERESTS AND ESTATES NOW OWNED, OR HEREAFTER ACQUIRED BY
BORROWER (COLLECTIVELY, THE “PROPERTY”): 


(A)                LAND.  THE REAL PROPERTY DESCRIBED IN EXHIBIT A  ATTACHED
HERETO AND MADE A PART HEREOF (COLLECTIVELY, THE “FEE LAND”); 


(B)               ADDITIONAL LAND.  ALL ADDITIONAL LANDS, ESTATES AND
DEVELOPMENT RIGHTS HEREAFTER ACQUIRED BY BORROWER WHICH MAY, FROM TIME TO TIME,
BY SUPPLEMENTAL MORTGAGE OR OTHERWISE BE EXPRESSLY MADE SUBJECT TO THE LIEN OF
THIS SECURITY INSTRUMENT;


(C)                GROUND LEASE.  ALL OF BORROWER’S ESTATE, RIGHT, TITLE AND
INTEREST IN, TO AND UNDER THAT CERTAIN INDENTURE BETWEEN THE CITY OF NEW YORK, A
MUNICIPAL CORPORATION EXISTING UNDER THE LAWS OF THE STATE OF NEW YORK, AND U &
F REALTY CORP., DATED AS OF NOVEMBER 29, 1967, AS AMENDED BY AN AMENDMENT OF
INDENTURE DATED SEPTEMBER 19, 1969, AND ASSIGNED BY U & F REALTY CORP. TO KINGS
PLAZA SHOPPING CENTER OF FLATBUSH AVENUE, INC. AND KINGS PLAZA SHOPPING CENTER
OF AVENUE U, INC. PURSUANT TO AN ASSIGNMENT AND ASSUMPTION AGREEMENT DATED
JANUARY 27, 1970, AS FURTHER AMENDED BY AGREEMENT DATED MAY 25, 1976, AND AS
FURTHER ASSIGNED BY KINGS PLAZA SHOPPING CENTER OF AVENUE U, INC. (AS SUCCESSOR
BY MERGER TO KINGS PLAZA SHOPPING CENTER OF FLATBUSH AVENUE, INC.) TO
ALEXANDER’S DEPARTMENT STORES OF BROOKLYN, INC., PURSUANT TO AN ASSIGNMENT AND
ASSUMPTION OF CITY LEASE, DATED AS OF JUNE 18, 1998, AND AS FURTHER ASSIGNED BY
ALEXANDER’S DEPARTMENT STORES OF BROOKLYN, INC. TO ALEXANDER’S OF KINGS, LLC,
PURSUANT TO AN ASSIGNMENT AND ASSUMPTION OF LEASE, DATED AS OF MAY 31, 2001 (THE
“GROUND LEASE”) AND THE LEASEHOLD ESTATE CREATED THEREBY (THE “LEASEHOLD
ESTATE”) IN THE REAL PROPERTY LEASED THEREBY (THE “LEASEHOLD LAND”, AND TOGETHER
WITH THE FEE LAND, COLLECTIVELY, THE “LAND”), TOGETHER WITH ALL BUILDINGS,
STRUCTURES, FIXTURES, ADDITIONS, ENLARGEMENTS, EXTENSIONS,


 

2

--------------------------------------------------------------------------------

 

 


MODIFICATIONS, REPAIRS, REPLACEMENTS AND IMPROVEMENTS NOW OR HEREAFTER ERECTED
OR LOCATED ON THE LEASEHOLD LAND AND TOGETHER WITH ALL APPURTENANCES INCLUDING,
BUT NOT LIMITED TO, (I) OPTION RIGHTS AND ALL OF THE ESTATE AND RIGHT OF
BORROWER OF, IN AND TO THE LEASEHOLD LAND UNDER AND BY VIRTUE OF THE GROUND
LEASE AND (II) ALL RIGHTS OR PRIVILEGES OF BORROWER TO TERMINATE, CANCEL,
SURRENDER OR MERGE THE GROUND LEASE;


(D)               ASSIGNMENTS/MODIFICATIONS.  TO THE EXTENT THE SAME MAY BE
ENCUMBERED OR ASSIGNED BY BORROWER PURSUANT TO THE TERMS THEREOF, ALL
ASSIGNMENTS, MODIFICATIONS, EXTENSIONS AND RENEWALS OF THE GROUND LEASE AND ALL
CREDITS, DEPOSITS, OPTIONS, PRIVILEGES AND RIGHTS OF BORROWER AS TENANT UNDER
THE GROUND LEASE, INCLUDING, BUT NOT LIMITED TO, RIGHTS OF FIRST REFUSAL, IF
ANY, AND THE RIGHT, IF ANY, TO RENEW OR EXTEND THE GROUND LEASE FOR A SUCCEEDING
TERM OR TERMS, AND ALSO INCLUDING ALL THE RIGHT, TITLE, CLAIM OR DEMAND
WHATSOEVER OF BORROWER EITHER IN LAW OR IN EQUITY, IN POSSESSION OR EXPECTANCY,
OF, IN AND TO MORTGAGEE’S RIGHT, AS TENANT UNDER THE GROUND LEASE, TO ELECT
UNDER SECTION 365(H)(1) OF THE BANKRUPTCY CODE TO TERMINATE OR TREAT THE GROUND
LEASE AS TERMINATED IN THE EVENT (I) OF THE BANKRUPTCY, REORGANIZATION OR
INSOLVENCY OF THE LANDLORD UNDER THE GROUND LEASE (THE “GROUND LESSOR”), AND
(II) THE REJECTION OF THE GROUND LEASE BY GROUND LESSOR, AS DEBTOR IN
POSSESSION, OR BY A TRUSTEE FOR GROUND LESSOR, PURSUANT TO SECTION 365 OF THE
BANKRUPTCY CODE;


(E)              IMPROVEMENTS.  THE BUILDINGS, STRUCTURES, FIXTURES, ADDITIONS,
ENLARGEMENTS, EXTENSIONS, MODIFICATIONS, REPAIRS, REPLACEMENTS AND IMPROVEMENTS
NOW OR HEREAFTER ERECTED OR LOCATED ON THE LAND (COLLECTIVELY, THE
“IMPROVEMENTS”); 


(F)                EASEMENTS.  ALL EASEMENTS, RIGHTS-OF-WAY OR USE, RIGHTS,
STRIPS AND GORES OF LAND, STREETS, WAYS, ALLEYS, PASSAGES, SEWER RIGHTS, WATER,
WATER COURSES, WATER RIGHTS AND POWERS, AIR RIGHTS AND DEVELOPMENT RIGHTS, AND
ALL ESTATES, RIGHTS, TITLES, INTERESTS, PRIVILEGES, LIBERTIES, SERVITUDES,
TENEMENTS, HEREDITAMENTS AND APPURTENANCES OF ANY NATURE WHATSOEVER, IN ANY WAY
NOW OR HEREAFTER BELONGING, RELATING OR PERTAINING TO THE LAND AND THE
IMPROVEMENTS, INCLUDING, BUT NOT LIMITED TO, THOSE ARISING UNDER AND BY VIRTUE
OF THE GROUND LEASE, AND THE REVERSIONS AND REMAINDERS, AND ALL LAND LYING IN
THE BED OF ANY STREET, ROAD OR AVENUE, OPENED OR PROPOSED, IN FRONT OF OR
ADJOINING THE LAND, TO THE CENTER LINE THEREOF AND ALL THE ESTATES, RIGHTS,
TITLES, INTERESTS, RIGHTS OF DOWER, RIGHTS OF CURTESY, PROPERTY, POSSESSION,
CLAIM AND DEMAND WHATSOEVER, BOTH AT LAW AND IN EQUITY, OF BORROWER OF, IN AND
TO THE LAND AND THE IMPROVEMENTS, INCLUDING, BUT NOT LIMITED TO, THOSE ARISING
UNDER AND BY VIRTUE OF THE GROUND LEASE, AND EVERY PART AND PARCEL THEREOF, WITH
THE APPURTENANCES THERETO;


(G)               FIXTURES AND PERSONAL PROPERTY.  ALL MACHINERY, EQUIPMENT,
FIXTURES (INCLUDING, BUT NOT LIMITED TO, ALL HEATING, AIR CONDITIONING,
PLUMBING, LIGHTING, COMMUNICATIONS AND ELEVATOR FIXTURES), FURNITURE, SOFTWARE
USED IN OR TO OPERATE ANY OF THE FOREGOING AND OTHER PROPERTY OF EVERY KIND AND
NATURE WHATSOEVER OWNED BY BORROWER, OR IN WHICH BORROWER HAS OR SHALL HAVE AN
INTEREST, NOW OR HEREAFTER LOCATED UPON THE LAND AND THE IMPROVEMENTS, OR
APPURTENANT THERETO, AND USABLE IN CONNECTION WITH THE PRESENT OR FUTURE
OPERATION AND OCCUPANCY OF THE LAND AND THE IMPROVEMENTS AND ALL BUILDING
EQUIPMENT, MATERIALS AND SUPPLIES OF ANY NATURE WHATSOEVER OWNED BY BORROWER, OR
IN WHICH BORROWER HAS OR SHALL HAVE AN INTEREST, NOW OR HEREAFTER LOCATED UPON
THE LAND AND THE IMPROVEMENTS, OR APPURTENANT THERETO, OR USABLE IN CONNECTION
WITH THE PRESENT OR FUTURE OPERATION AND OCCUPANCY OF THE LAND AND THE


 

3

--------------------------------------------------------------------------------

 

 


IMPROVEMENTS (COLLECTIVELY, THE “PERSONAL PROPERTY”), AND THE RIGHT, TITLE AND
INTEREST OF BORROWER IN AND TO ANY OF THE PERSONAL PROPERTY WHICH MAY BE SUBJECT
TO ANY SECURITY INTERESTS, AS DEFINED IN THE UNIFORM COMMERCIAL CODE, AS ADOPTED
AND ENACTED BY THE STATE OR STATES WHERE ANY OF THE PROPERTY IS LOCATED (THE
“UNIFORM COMMERCIAL CODE”), AND ALL PROCEEDS AND PRODUCTS OF THE ABOVE;


(H)               LEASES AND RENTS.  ALL LEASES, SUBLEASES, SUBSUBLEASES,
LETTINGS, LICENSES, CONCESSIONS OR OTHER AGREEMENTS (WHETHER WRITTEN OR ORAL)
PURSUANT TO WHICH ANY PERSON IS GRANTED A POSSESSORY INTEREST IN, OR RIGHT TO
USE OR OCCUPY ALL OR ANY PORTION OF THE LAND AND THE IMPROVEMENTS, AND EVERY
MODIFICATION, AMENDMENT OR OTHER AGREEMENT RELATING TO SUCH LEASES, SUBLEASES,
SUBSUBLEASES, OR OTHER AGREEMENTS ENTERED INTO IN CONNECTION WITH SUCH LEASES,
SUBLEASES, SUBSUBLEASES, OR OTHER AGREEMENTS AND EVERY GUARANTEE OF THE
PERFORMANCE AND OBSERVANCE OF THE COVENANTS, CONDITIONS AND AGREEMENTS TO BE
PERFORMED AND OBSERVED BY THE OTHER PARTY THERETO, HERETOFORE OR HEREAFTER
ENTERED INTO, WHETHER BEFORE OR AFTER THE FILING BY OR AGAINST BORROWER OF ANY
PETITION FOR RELIEF UNDER ANY CREDITORS RIGHTS LAWS (COLLECTIVELY, THE “LEASES”)
AND ALL RIGHT, TITLE AND INTEREST OF BORROWER, ITS SUCCESSORS AND ASSIGNS
THEREIN AND THEREUNDER, INCLUDING, WITHOUT LIMITATION, CASH OR SECURITIES
DEPOSITED THEREUNDER TO SECURE THE PERFORMANCE BY THE LESSEES OF THEIR
OBLIGATIONS THEREUNDER AND ALL RENTS, ADDITIONAL RENTS, RENT EQUIVALENTS, MONEYS
PAYABLE AS DAMAGES OR IN LIEU OF RENT OR RENT EQUIVALENTS, ROYALTIES (INCLUDING,
WITHOUT LIMITATION, ALL OIL AND GAS OR OTHER MINERAL ROYALTIES AND BONUSES),
INCOME, RECEIVABLES, RECEIPTS, REVENUES, DEPOSITS (INCLUDING, WITHOUT
LIMITATION, SECURITY, UTILITY AND OTHER DEPOSITS), ACCOUNTS, CASH, ISSUES,
PROFITS, CHARGES FOR SERVICES RENDERED, AND OTHER CONSIDERATION OF WHATEVER FORM
OR NATURE RECEIVED BY OR PAID TO OR FOR THE ACCOUNT OF OR BENEFIT OF BORROWER OR
ITS AGENTS OR EMPLOYEES FROM ANY AND ALL SOURCES ARISING FROM OR ATTRIBUTABLE TO
THE PROPERTY, INCLUDING, ALL RECEIVABLES, CUSTOMER OBLIGATIONS, INSTALLMENT
PAYMENT OBLIGATIONS AND OTHER OBLIGATIONS NOW EXISTING OR HEREAFTER ARISING OR
CREATED OUT OF THE SALE, LEASE, SUBLEASE, LICENSE, CONCESSION OR OTHER GRANT OF
THE RIGHT OF THE USE AND OCCUPANCY OF PROPERTY OR RENDERING OF SERVICES BY
BORROWER OR MANAGER AND PROCEEDS, IF ANY, FROM BUSINESS INTERRUPTION OR OTHER
LOSS OF INCOME INSURANCE WHETHER PAID OR ACCRUING BEFORE OR AFTER THE FILING BY
OR AGAINST BORROWER OF ANY PETITION FOR RELIEF UNDER ANY CREDITORS RIGHTS LAWS
(COLLECTIVELY, THE “RENTS”) AND ALL PROCEEDS FROM THE SALE OR OTHER DISPOSITION
OF THE LEASES AND THE RIGHT TO RECEIVE AND APPLY THE RENTS TO THE PAYMENT OF THE
DEBT;


(I)                 INSURANCE PROCEEDS.  ALL INSURANCE PROCEEDS IN RESPECT OF
THE PROPERTY UNDER ANY INSURANCE POLICIES COVERING THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO RECEIVE AND APPLY THE PROCEEDS OF ANY
INSURANCE, JUDGMENTS, OR SETTLEMENTS MADE IN LIEU THEREOF, FOR DAMAGE TO THE
PROPERTY (COLLECTIVELY, THE “INSURANCE PROCEEDS”); 


(J)                 CONDEMNATION AWARDS.  ALL CONDEMNATION AWARDS, INCLUDING
INTEREST THEREON, WHICH MAY HERETOFORE AND HEREAFTER BE MADE WITH RESPECT TO THE
PROPERTY BY REASON OF ANY TAKING OR CONDEMNATION, WHETHER FROM THE EXERCISE OF
THE RIGHT OF EMINENT DOMAIN (INCLUDING, BUT NOT LIMITED TO, ANY TRANSFER MADE IN
LIEU OF OR IN ANTICIPATION OF THE EXERCISE OF THE RIGHT), OR FOR A CHANGE OF
GRADE, OR FOR ANY OTHER INJURY TO OR DECREASE IN THE VALUE OF THE PROPERTY
(COLLECTIVELY, THE “AWARDS”); 


 

4

--------------------------------------------------------------------------------

 

 


 


(K)               TAX CERTIORARI.  ALL REFUNDS, REBATES OR CREDITS IN CONNECTION
WITH REDUCTION IN REAL ESTATE TAXES AND ASSESSMENTS CHARGED AGAINST THE PROPERTY
AS A RESULT OF TAX CERTIORARI OR ANY APPLICATIONS OR PROCEEDINGS FOR REDUCTION;


(L)                 RIGHTS.  TO THE EXTENT THE SAME MAY BE ENCUMBERED OR
ASSIGNED BY BORROWER, THE RIGHT, IN THE NAME AND ON BEHALF OF BORROWER, TO
APPEAR IN AND DEFEND ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO THE
PROPERTY AND TO COMMENCE ANY ACTION OR PROCEEDING TO PROTECT THE INTEREST OF
MORTGAGEE IN THE PROPERTY;


(M)             AGREEMENTS.  TO THE EXTENT THE SAME MAY BE ENCUMBERED OR
ASSIGNED BY BORROWER PURSUANT TO THE TERMS THEREOF, ALL AGREEMENTS, CONTRACTS,
CERTIFICATES, INSTRUMENTS, FRANCHISES, PERMITS, LICENSES, PLANS, SPECIFICATIONS
AND OTHER DOCUMENTS, NOW OR HEREAFTER ENTERED INTO, AND ALL RIGHTS THEREIN AND
THERETO, RESPECTING OR PERTAINING TO THE USE, OCCUPATION, CONSTRUCTION,
MANAGEMENT OR OPERATION OF THE LAND AND ANY PART THEREOF AND ANY IMPROVEMENTS OR
ANY BUSINESS OR ACTIVITY CONDUCTED ON THE LAND AND ANY PART THEREOF AND ALL
RIGHT, TITLE AND INTEREST OF BORROWER THEREIN AND THEREUNDER, INCLUDING, WITHOUT
LIMITATION, THE RIGHT, UPON THE HAPPENING OF ANY DEFAULT HEREUNDER, TO RECEIVE
AND COLLECT ANY SUMS PAYABLE TO BORROWER THEREUNDER;


(N)               INTANGIBLES.  TO THE EXTENT THE SAME MAY BE ENCUMBERED OR
ASSIGNED BY BORROWER PURSUANT TO THE TERMS THEREOF, ALL TRADENAMES, TRADEMARKS,
SERVICEMARKS, LOGOS, COPYRIGHTS, GOODWILL, BOOKS AND RECORDS AND ALL OTHER
GENERAL INTANGIBLES RELATING TO OR USED IN CONNECTION WITH THE OPERATION OF THE
PROPERTY;


(O)               ACCOUNTS.  ALL RESERVES, ESCROWS AND DEPOSIT ACCOUNTS
MAINTAINED BY BORROWER WITH RESPECT TO THE PROPERTY, INCLUDING WITHOUT
LIMITATION, THE ACCOUNTS AND ALL CASH, CHECKS, DRAFTS, CERTIFICATES, SECURITIES,
INVESTMENT PROPERTY, FINANCIAL ASSETS, INSTRUMENTS AND OTHER PROPERTY HELD
THEREIN FROM TIME TO TIME AND ALL PROCEEDS, PRODUCTS, DISTRIBUTIONS OR DIVIDENDS
OR SUBSTITUTIONS THEREON AND THEREOF;


(P)               PROCEEDS.  ALL PROCEEDS OF ANY OF THE FOREGOING ITEMS SET
FORTH IN SUBSECTIONS (A) THROUGH (P) INCLUDING, WITHOUT LIMITATION, INSURANCE
PROCEEDS AND AWARDS, INTO CASH OR LIQUIDATION CLAIMS; AND


(Q)               OTHER RIGHTS.  ANY AND ALL OTHER RIGHTS OF BORROWER IN AND TO
THE ITEMS SET FORTH IN SUBSECTIONS (A) THROUGH (P) ABOVE.


SECTION 1.2            ASSIGNMENT OF RENTS.  BORROWER HEREBY ABSOLUTELY AND
UNCONDITIONALLY ASSIGNS TO MORTGAGEE ALL OF BORROWER’S RIGHT, TITLE AND INTEREST
IN AND TO ALL CURRENT AND FUTURE LEASES AND RENTS; IT BEING INTENDED BY BORROWER
THAT THIS ASSIGNMENT CONSTITUTES A PRESENT, ABSOLUTE ASSIGNMENT AND NOT AN
ASSIGNMENT FOR ADDITIONAL SECURITY ONLY.  NEVERTHELESS, SUBJECT TO THE TERMS OF
THE LOAN AGREEMENT AND SECTION 8.1(H) OF THIS SECURITY INSTRUMENT, MORTGAGEE
GRANTS TO BORROWER A REVOCABLE LICENSE TO (I) COLLECT, RECEIVE, USE AND ENJOY
THE RENTS, AND (II) ENFORCE THE TERMS OF THE LEASES.

5

--------------------------------------------------------------------------------

 

 

 


SECTION 1.3            SECURITY AGREEMENT.  THIS SECURITY INSTRUMENT IS BOTH A
REAL PROPERTY MORTGAGE AND A “SECURITY AGREEMENT” WITHIN THE MEANING OF THE
UNIFORM COMMERCIAL CODE.  THE PROPERTY INCLUDES BOTH REAL AND PERSONAL PROPERTY
AND ALL OTHER RIGHTS AND INTERESTS, WHETHER TANGIBLE OR INTANGIBLE IN NATURE, OF
BORROWER IN THE PROPERTY.  BY EXECUTING AND DELIVERING THIS SECURITY INSTRUMENT,
BORROWER HEREBY GRANTS TO MORTGAGEE, AS SECURITY FOR THE OBLIGATIONS
(HEREINAFTER DEFINED), A SECURITY INTEREST IN THE PERSONAL PROPERTY TO THE FULL
EXTENT THAT THE PERSONAL PROPERTY MAY BE SUBJECT TO THE UNIFORM COMMERCIAL CODE.


SECTION 1.4            FIXTURE FILING.  CERTAIN OF THE PROPERTY IS OR WILL
BECOME “FIXTURES” (AS THAT TERM IS DEFINED IN THE UNIFORM COMMERCIAL CODE) ON
THE LAND, AND THIS SECURITY INSTRUMENT, UPON BEING FILED FOR RECORD IN THE REAL
ESTATE RECORDS OF THE CITY OR COUNTY WHEREIN SUCH FIXTURES ARE SITUATED, SHALL
OPERATE ALSO AS A FINANCING STATEMENT FILED AS A FIXTURE FILING IN ACCORDANCE
WITH THE APPLICABLE PROVISIONS OF SAID UNIFORM COMMERCIAL CODE UPON SUCH OF THE
PROPERTY THAT IS OR MAY BECOME FIXTURES.


SECTION 1.5            CONDITIONS TO GRANT.  TO HAVE AND TO HOLD THE ABOVE
GRANTED AND DESCRIBED PROPERTY UNTO AND TO THE USE AND BENEFIT OF MORTGAGEE AND
ITS SUCCESSORS AND ASSIGNS, FOREVER; PROVIDED, HOWEVER, THESE PRESENTS ARE UPON
THE EXPRESS CONDITION THAT, IF MORTGAGEE SHALL BE WELL AND TRULY PAID THE DEBT
AT THE TIME AND IN THE MANNER PROVIDED IN THE NOTE, THE LOAN AGREEMENT AND THIS
SECURITY INSTRUMENT, IF BORROWER SHALL WELL AND TRULY PERFORM THE OTHER
OBLIGATIONS AS SET FORTH IN THIS SECURITY INSTRUMENT AND SHALL WELL AND TRULY
ABIDE BY AND COMPLY WITH EACH AND EVERY COVENANT AND CONDITION SET FORTH HEREIN
AND IN THE NOTE, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, THESE PRESENTS
AND THE ESTATE HEREBY GRANTED SHALL CEASE, TERMINATE AND BE VOID.


ARTICLE II  –  DEBT AND OBLIGATIONS SECURED


SECTION 2.1            DEBT.  THIS SECURITY INSTRUMENT AND THE GRANTS,
ASSIGNMENTS AND TRANSFERS MADE IN ARTICLE I HEREOF ARE GIVEN FOR THE PURPOSE OF
SECURING THE DEBT.


SECTION 2.2            OTHER OBLIGATIONS.  THIS SECURITY INSTRUMENT AND THE
GRANTS, ASSIGNMENTS AND TRANSFERS MADE IN ARTICLE I ARE ALSO GIVEN FOR THE
PURPOSE OF SECURING THE PERFORMANCE OF THE FOLLOWING (THE “OTHER OBLIGATIONS”):
(A) ALL OTHER OBLIGATIONS OF BORROWER CONTAINED HEREIN; (B) EACH OBLIGATION OF
BORROWER CONTAINED IN THE LOAN AGREEMENT AND ANY OTHER LOAN DOCUMENT; AND (C)
EACH OBLIGATION OF BORROWER CONTAINED IN ANY RENEWAL, EXTENSION, AMENDMENT,
MODIFICATION, CONSOLIDATION, CHANGE OF, OR SUBSTITUTION OR REPLACEMENT FOR, ALL
OR ANY PART OF THE NOTE, THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT.


SECTION 2.3            DEBT AND OTHER OBLIGATIONS.  BORROWER’S OBLIGATIONS FOR
THE PAYMENT OF THE DEBT AND THE PERFORMANCE OF THE OTHER OBLIGATIONS SHALL BE
REFERRED TO COLLECTIVELY HEREIN AS THE “OBLIGATIONS”. 


SECTION 2.4            PAYMENT OF DEBT.  BORROWER WILL PAY THE DEBT AT THE TIME
AND IN THE MANNER PROVIDED IN THE LOAN AGREEMENT, THE NOTE AND THIS SECURITY
INSTRUMENT.

6

--------------------------------------------------------------------------------

 

 

 


SECTION 2.5            INCORPORATION BY REFERENCE.  ALL THE COVENANTS,
CONDITIONS AND AGREEMENTS CONTAINED IN (A) THE LOAN AGREEMENT, (B) THE NOTE AND
(C) ALL AND ANY OF THE OTHER LOAN DOCUMENTS, ARE HEREBY MADE A PART OF THIS
SECURITY INSTRUMENT TO THE SAME EXTENT AND WITH THE SAME FORCE AS IF FULLY SET
FORTH HEREIN.


ARTICLE III  –  PROPERTY COVENANTS

Borrower covenants and agrees that:


SECTION 3.1            INSURANCE.  BORROWER SHALL OBTAIN AND MAINTAIN, OR CAUSE
TO BE OBTAINED AND MAINTAINED, IN FULL FORCE AND EFFECT AT ALL TIMES INSURANCE
WITH RESPECT TO BORROWER AND THE PROPERTY AS REQUIRED PURSUANT TO THE LOAN
AGREEMENT.


SECTION 3.2            TAXES AND OTHER CHARGES.  BORROWER SHALL PAY ALL PROPERTY
TAXES AND OTHER CHARGES, NOW OR HEREAFTER LEVIED OR ASSESSED OR IMPOSED AGAINST
THE PROPERTY OR ANY PART THEREOF IN ACCORDANCE WITH SECTION 4.5 OF THE LOAN
AGREEMENT (AND SUBJECT TO THE RIGHT TO CONTEST SET FORTH IN SECTION 4.2(C) OF
THE LOAN AGREEMENT).


SECTION 3.3            LEASES.  BORROWER SHALL NOT (AND SHALL NOT PERMIT ANY
OTHER APPLICABLE PERSON TO) ENTER IN ANY LEASES FOR ALL OR ANY PORTION OF THE
PROPERTY UNLESS IN ACCORDANCE WITH THE PROVISIONS OF THE LOAN AGREEMENT.


SECTION 3.4            WARRANTY OF TITLE.  BORROWER HAS GOOD, INDEFEASIBLE,
MARKETABLE AND INSURABLE TITLE TO THE PROPERTY AND HAS THE RIGHT TO MORTGAGE,
GRANT, BARGAIN, SELL, PLEDGE, ASSIGN, WARRANT, TRANSFER AND CONVEY THE SAME. 
BORROWER POSSESSES AN UNENCUMBERED LEASEHOLD ESTATE AND FEE SIMPLE ABSOLUTE
ESTATE IN THE LAND AND THE IMPROVEMENTS EXCEPT FOR THE PERMITTED ENCUMBRANCES
AND SUCH OTHER LIENS AS ARE PERMITTED PURSUANT TO THE LOAN DOCUMENTS.  THIS
SECURITY INSTRUMENT, WHEN PROPERLY RECORDED IN THE APPROPRIATE RECORDS, TOGETHER
WITH ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENTS REQUIRED TO BE FILED IN
CONNECTION THEREWITH, WILL CREATE (A) A VALID, PERFECTED FIRST PRIORITY LIEN ON
THE PROPERTY, SUBJECT ONLY TO PERMITTED ENCUMBRANCES AND SUCH OTHER LIENS AS ARE
PERMITTED PURSUANT TO THE LOAN DOCUMENTS AND (B) PERFECTED SECURITY INTERESTS IN
AND TO, AND PERFECTED COLLATERAL ASSIGNMENTS OF, ALL PERSONALTY (INCLUDING THE
LEASES), ALL IN ACCORDANCE WITH THE TERMS THEREOF, IN EACH CASE SUBJECT ONLY TO
ANY APPLICABLE PERMITTED ENCUMBRANCES AND SUCH OTHER LIENS AS ARE PERMITTED
PURSUANT TO THE LOAN DOCUMENTS.  BORROWER SHALL FOREVER WARRANT, DEFEND AND
PRESERVE THE TITLE AND THE VALIDITY AND PRIORITY OF THE LIEN OF THIS SECURITY
INSTRUMENT AND SHALL FOREVER WARRANT AND DEFEND THE SAME TO MORTGAGEE AGAINST
THE CLAIMS OF ALL PERSONS WHOMSOEVER. 


SECTION 3.5            PAYMENT FOR LABOR AND MATERIALS.  SUBJECT TO THE
BORROWER’S RIGHT TO CONTEST SET FORTH IN SECTION 4.2(C) OF THE LOAN AGREEMENT,
BORROWER WILL PROMPTLY PAY (OR CAUSE TO BE PAID) WHEN DUE ALL WORK CHARGES AS
AND TO THE EXTENT REQUIRED BY SECTION 4.16 OF THE LOAN AGREEMENT.

7

--------------------------------------------------------------------------------

 

 

 


ARTICLE IV  –  FURTHER ASSURANCES


SECTION 4.1            COMPLIANCE WITH LOAN AGREEMENT.  BORROWER SHALL COMPLY
WITH ALL COVENANTS SET FORTH IN THE LOAN AGREEMENT RELATING TO ACTS OR OTHER
FURTHER ASSURANCES TO BE MADE ON THE PART OF BORROWER IN ORDER TO PROTECT AND
PERFECT THE LIEN OR SECURITY INTEREST HEREOF UPON, AND IN THE INTEREST OF
MORTGAGEE IN THE PROPERTY.


SECTION 4.2            AUTHORIZATION TO FILE FINANCING STATEMENTS; POWER OF
ATTORNEY.  BORROWER HEREBY AUTHORIZES MORTGAGEE AT ANY TIME AND FROM TIME TO
TIME TO FILE ANY INITIAL FINANCING STATEMENTS, AMENDMENTS THERETO AND
CONTINUATION STATEMENTS AS AUTHORIZED BY APPLICABLE LAW, AS APPLICABLE TO ALL OR
PART OF THE PERSONAL PROPERTY AND AS NECESSARY OR REQUIRED IN CONNECTION
HEREWITH.  FOR PURPOSES OF SUCH FILINGS, BORROWER AGREES TO FURNISH ANY
INFORMATION REASONABLY REQUESTED BY MORTGAGEE PROMPTLY UPON REQUEST BY
MORTGAGEE.  BORROWER ALSO RATIFIES ITS AUTHORIZATION FOR MORTGAGEE TO HAVE FILED
ANY LIKE INITIAL FINANCING STATEMENTS, AMENDMENTS THERETO OR CONTINUATION
STATEMENTS, IF FILED PRIOR TO THE DATE OF THIS SECURITY INSTRUMENT.  BORROWER
HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS MORTGAGEE AND ANY OFFICER OR AGENT
OF MORTGAGEE, WITH FULL POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL
ATTORNEYS-IN-FACT WITH FULL IRREVOCABLE POWER AND AUTHORITY IN THE PLACE AND
STEAD OF BORROWER OR IN BORROWER’S OWN NAME TO EXECUTE IN BORROWER’S NAME ANY
SUCH DOCUMENTS AND OTHERWISE TO CARRY OUT THE PURPOSES OF THIS SECTION 4.2, TO
THE EXTENT THAT BORROWER’S AUTHORIZATION ABOVE IS NOT SUFFICIENT AND BORROWER
FAILS OR REFUSES TO PROMPTLY EXECUTE SUCH DOCUMENTS PROVIDED THAT MORTGAGEE
SHALL NOT BE PERMITTED TO ACT PURSUANT TO THE POWER GRANTED PURSUANT TO THIS
SECTION EXCEPT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.  TO THE EXTENT
PERMITTED BY LAW, BORROWER HEREBY RATIFIES ALL ACTS SAID ATTORNEYS-IN-FACT HAVE
LAWFULLY DONE IN THE PAST OR SHALL LAWFULLY DO OR CAUSE TO BE DONE IN THE FUTURE
BY VIRTUE HEREOF.  THIS POWER OF ATTORNEY IS A POWER COUPLED WITH AN INTEREST
AND SHALL BE IRREVOCABLE.


ARTICLE V  –  DUE ON SALE/ENCUMBRANCE


SECTION 5.1            NO SALE/ENCUMBRANCE.  BORROWER SHALL NOT CAUSE OR PERMIT
A SALE, CONVEYANCE, MORTGAGE, GRANT, BARGAIN, ENCUMBRANCE, PLEDGE, ASSIGNMENT,
OR GRANT OF ANY OPTIONS WITH RESPECT TO, OR ANY OTHER TRANSFER OR DISPOSITION
(DIRECTLY OR INDIRECTLY, VOLUNTARILY OR INVOLUNTARILY, BY OPERATION OF LAW OR
OTHERWISE, AND WHETHER OR NOT FOR CONSIDERATION OR OF RECORD) OF A LEGAL OR
BENEFICIAL INTEREST IN THE PROPERTY OR ANY PART THEREOF, BORROWER, ANY
CONSTITUENT OWNER OR OTHER HOLDER OF A DIRECT OR INDIRECT EQUITY INTEREST IN
BORROWER, ANY INDEMNITOR OR OTHER GUARANTOR OF THE LOAN, ANY CONSTITUENT OWNER
OR OTHER HOLDER OF A DIRECT OR INDIRECT EQUITY INTEREST IN SUCH INDEMNITOR OR
GUARANTOR, ANY MANAGER OR OPERATING LESSEE OF THE PROPERTY THAT IS AFFILIATED
WITH BORROWER OR ANY CONSTITUENT OWNER OR OTHER HOLDER OF A DIRECT OR INDIRECT
EQUITY INTEREST IN SUCH MANAGER OR SUCH OPERATING LESSEE, EXCEPT TO THE EXTENT
EXPRESSLY PERMITTED PURSUANT TO ARTICLE VI OF THE LOAN AGREEMENT.

8

--------------------------------------------------------------------------------

 

 

 


ARTICLE VI  –  PREPAYMENT; RELEASE OF PROPERTY


SECTION 6.1            PREPAYMENT.  THE DEBT MAY NOT BE PREPAID IN WHOLE OR IN
PART EXCEPT IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE NOTE AND THE LOAN
AGREEMENT.


SECTION 6.2            RELEASE OF PROPERTY.  BORROWER SHALL NOT BE ENTITLED TO A
RELEASE OF ANY PORTION OF THE PROPERTY FROM THE LIEN OF THIS SECURITY INSTRUMENT
EXCEPT IN ACCORDANCE WITH TERMS AND CONDITIONS OF THE LOAN AGREEMENT OR
OTHERWISE WITH THE CONSENT OF REQUISITE LENDERS.


ARTICLE VII  –  DEFAULT


SECTION 7.1            EVENT OF DEFAULT.  THE TERM “EVENT OF DEFAULT” AS USED IN
THIS SECURITY INSTRUMENT SHALL HAVE THE MEANING ASSIGNED TO SUCH TERM IN THE
LOAN AGREEMENT.


ARTICLE VIII  –  RIGHTS AND REMEDIES UPON DEFAULT


SECTION 8.1            REMEDIES.  SUBJECT TO THE TERMS OF THE LOAN AGREEMENT,
UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, BORROWER
AGREES THAT MORTGAGEE MAY TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND, AS IT
DEEMS ADVISABLE TO PROTECT AND ENFORCE ITS RIGHTS AGAINST BORROWER AND IN AND TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING ACTIONS, EACH OF
WHICH MAY BE PURSUED CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER
AS MORTGAGEE MAY DETERMINE, IN ITS SOLE DISCRETION, WITHOUT IMPAIRING OR
OTHERWISE AFFECTING THE OTHER RIGHTS AND REMEDIES OF MORTGAGEE:


(A)                DECLARE THE ENTIRE UNPAID DEBT TO BE IMMEDIATELY DUE AND
PAYABLE;


(B)               INSTITUTE PROCEEDINGS, JUDICIAL OR OTHERWISE, FOR THE COMPLETE
FORECLOSURE OF THIS SECURITY INSTRUMENT UNDER ANY APPLICABLE PROVISION OF LAW,
IN WHICH CASE THE PROPERTY OR ANY INTEREST THEREIN MAY BE SOLD FOR CASH OR UPON
CREDIT IN ONE OR MORE PARCELS OR IN SEVERAL INTERESTS OR PORTIONS AND IN ANY
ORDER OR MANNER;


(C)                WITH OR WITHOUT ENTRY, TO THE EXTENT PERMITTED AND PURSUANT
TO THE PROCEDURES PROVIDED BY APPLICABLE LAW, INSTITUTE PROCEEDINGS FOR THE
PARTIAL FORECLOSURE OF THIS SECURITY INSTRUMENT FOR THE PORTION OF THE DEBT THEN
DUE AND PAYABLE, SUBJECT TO THE CONTINUING LIEN AND SECURITY INTEREST OF THIS
SECURITY INSTRUMENT FOR THE BALANCE OF THE DEBT NOT THEN DUE, UNIMPAIRED AND
WITHOUT LOSS OF PRIORITY;


(D)               SELL FOR CASH OR UPON CREDIT THE PROPERTY OR ANY PART THEREOF
AND ALL ESTATE, CLAIM, DEMAND, RIGHT, TITLE AND INTEREST OF BORROWER THEREIN AND
RIGHTS OF REDEMPTION THEREOF, PURSUANT TO POWER OF SALE OR OTHERWISE, AT ONE OR
MORE SALES, AS AN ENTIRETY OR IN PARCELS, AT SUCH TIME AND PLACE, UPON SUCH
TERMS AND AFTER SUCH NOTICE THEREOF AS MAY BE REQUIRED OR PERMITTED BY LAW;


 

9

--------------------------------------------------------------------------------

 

 


 


(E)                INSTITUTE AN ACTION, SUIT OR PROCEEDING IN EQUITY FOR THE
SPECIFIC PERFORMANCE OF ANY COVENANT, CONDITION OR AGREEMENT CONTAINED HEREIN,
IN THE NOTE, THE LOAN AGREEMENT OR IN THE OTHER LOAN DOCUMENTS;


(F)                RECOVER JUDGMENT ON THE NOTE EITHER BEFORE, DURING OR AFTER
ANY PROCEEDINGS FOR THE ENFORCEMENT OF THIS SECURITY INSTRUMENT OR THE OTHER
LOAN DOCUMENTS;


(G)               APPLY FOR THE APPOINTMENT OF A RECEIVER, TRUSTEE, LIQUIDATOR
OR CONSERVATOR OF THE PROPERTY, WITHOUT NOTICE AND WITHOUT REGARD FOR THE
ADEQUACY OF THE SECURITY FOR THE DEBT AND WITHOUT REGARD FOR THE SOLVENCY OF
BORROWER, ANY GUARANTOR OR INDEMNITOR UNDER THE LOAN OR ANY OTHER PERSON LIABLE
FOR THE PAYMENT OF THE DEBT;


(H)               THE LICENSE GRANTED TO BORROWER UNDER SECTION 1.2 HEREOF SHALL
AUTOMATICALLY BE REVOKED AND MORTGAGEE MAY ENTER INTO OR UPON THE PROPERTY,
EITHER PERSONALLY OR BY ITS AGENTS, NOMINEES OR ATTORNEYS AND DISPOSSESS
BORROWER AND ITS AGENTS AND SERVANTS THEREFROM, WITHOUT LIABILITY FOR TRESPASS,
DAMAGES OR OTHERWISE AND EXCLUDE BORROWER AND ITS AGENTS OR SERVANTS WHOLLY
THEREFROM, AND TAKE POSSESSION OF ALL BOOKS, RECORDS AND ACCOUNTS RELATING
THERETO AND BORROWER AGREES TO SURRENDER POSSESSION OF THE PROPERTY AND OF SUCH
BOOKS, RECORDS AND ACCOUNTS TO MORTGAGEE UPON DEMAND, PROVIDED THAT BORROWER, AT
ITS SOLE COST AND EXPENSE, SHALL BE ENTITLED TO COPIES OF ANY SUCH BOOKS,
RECORDS AND ACCOUNTS, AND THEREUPON MORTGAGEE MAY (I) USE, OPERATE, MANAGE,
CONTROL, INSURE, MAINTAIN, REPAIR, RESTORE AND OTHERWISE DEAL WITH ALL AND EVERY
PART OF THE PROPERTY AND CONDUCT THE BUSINESS THEREAT; (II) COMPLETE ANY
CONSTRUCTION ON THE PROPERTY IN SUCH MANNER AND FORM AS MORTGAGEE DEEMS
ADVISABLE; (III) MAKE ALL REASONABLE ALTERATIONS, ADDITIONS, RENEWALS,
REPLACEMENTS AND IMPROVEMENTS TO OR ON THE PROPERTY; (IV) EXERCISE ALL RIGHTS
AND POWERS OF BORROWER WITH RESPECT TO THE PROPERTY, WHETHER IN THE NAME OF
BORROWER OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO MAKE, CANCEL,
ENFORCE OR MODIFY LEASES, OBTAIN AND EVICT TENANTS, AND DEMAND, SUE FOR, COLLECT
AND RECEIVE ALL RENTS OF THE PROPERTY AND EVERY PART THEREOF; (V) REQUIRE
BORROWER TO PAY MONTHLY IN ADVANCE TO MORTGAGEE OR ANY RECEIVER APPOINTED TO
COLLECT THE RENTS, THE FAIR AND REASONABLE RENTAL VALUE FOR THE USE AND
OCCUPATION OF SUCH PART OF THE PROPERTY AS MAY BE OCCUPIED BY BORROWER; (VI)
REQUIRE BORROWER TO VACATE AND SURRENDER POSSESSION OF THE PROPERTY TO MORTGAGEE
OR TO SUCH RECEIVER AND, IN DEFAULT THEREOF, BORROWER MAY BE EVICTED BY SUMMARY
PROCEEDINGS OR OTHERWISE; AND (VII) APPLY THE RECEIPTS FROM THE PROPERTY TO THE
PAYMENT OF THE DEBT, IN SUCH ORDER, PRIORITY AND PROPORTIONS AS MORTGAGEE SHALL
DEEM APPROPRIATE IN ITS SOLE DISCRETION AFTER DEDUCTING THEREFROM ALL EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED IN CONNECTION WITH THE AFORESAID
OPERATIONS AND ALL AMOUNTS NECESSARY TO PAY THE TAXES, OTHER CHARGES, INSURANCE
AND OTHER EXPENSES IN CONNECTION WITH THE PROPERTY, AS WELL AS JUST AND
REASONABLE COMPENSATION FOR THE SERVICES OF MORTGAGEE, COUNSEL, AGENTS AND
EMPLOYEES; PROVIDED, THAT UPON THE CURE OF AN EVENT OF DEFAULT, THE LICENSE
GRANTED TO BORROWER UNDER SECTION 1.2 HEREOF SHALL AUTOMATICALLY BE REINSTATED;


(I)                 APPLY ANY SUMS THEN DEPOSITED OR HELD IN ESCROW OR OTHERWISE
BY OR ON BEHALF OF MORTGAGEE IN ACCORDANCE WITH THE TERMS OF THE LOAN AGREEMENT,
THIS SECURITY INSTRUMENT OR ANY OTHER LOAN DOCUMENT TO THE PAYMENT OF THE
FOLLOWING ITEMS IN ANY ORDER IN ITS SOLE DISCRETION: (I) TAXES AND OTHER
CHARGES; (II) INSURANCE PREMIUMS; (III) INTEREST ON THE UNPAID PRINCIPAL BALANCE
OF THE NOTE; (IV) AMORTIZATION OF THE UNPAID PRINCIPAL BALANCE OF THE NOTE; (V)
ALL OTHER SUMS PAYABLE PURSUANT TO THE NOTE, THE LOAN AGREEMENT, THIS SECURITY
INSTRUMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING WITHOUT LIMITATION ADVANCES
MADE BY MORTGAGEE PURSUANT TO THE TERMS OF THIS SECURITY INSTRUMENT;


 

10

--------------------------------------------------------------------------------

 

 


 


(J)                 SURRENDER THE INSURANCE POLICIES (EXCEPT FOR BLANKET
INSURANCE POLICIES) MAINTAINED PURSUANT TO THE LOAN AGREEMENT, COLLECT THE
UNEARNED INSURANCE PREMIUMS FOR SUCH INSURANCE POLICIES AND APPLY SUCH SUMS AS A
CREDIT ON THE DEBT IN SUCH PRIORITY AND PROPORTION AS MORTGAGEE IN ITS
DISCRETION SHALL DEEM PROPER, AND IN CONNECTION THEREWITH, BORROWER HEREBY
APPOINTS MORTGAGEE AS AGENT AND ATTORNEY-IN-FACT (WHICH IS COUPLED WITH AN
INTEREST AND IS THEREFORE IRREVOCABLE) FOR BORROWER TO COLLECT SUCH INSURANCE
PREMIUMS;


(K)               APPLY THE UNDISBURSED BALANCE OF ANY DEPOSIT MADE BY BORROWER
WITH MORTGAGEE IN CONNECTION WITH THE RESTORATION OF THE PROPERTY AFTER A
CASUALTY THERETO OR CONDEMNATION THEREOF, TOGETHER WITH INTEREST THEREON, TO THE
PAYMENT OF THE DEBT IN SUCH ORDER, PRIORITY AND PROPORTIONS AS MORTGAGEE SHALL
DEEM TO BE APPROPRIATE IN ITS DISCRETION; AND/OR


(L)                 PURSUE SUCH OTHER REMEDIES AS MORTGAGEE AND LENDERS MAY HAVE
UNDER APPLICABLE LAW.

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of Property, this Security Instrument shall continue as a lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.  Notwithstanding the provisions of this Section to the contrary, if
any Event of Default as described in Section 10.1(f) of the Loan Agreement shall
occur, the entire unpaid Debt shall be automatically due and payable, without
any further notice, demand or other action by Mortgagee or Lenders.


SECTION 8.2            APPLICATION OF PROCEEDS.  THE PURCHASE MONEY, PROCEEDS
AND AVAILS OF ANY DISPOSITION OF THE PROPERTY, AND OR ANY PART THEREOF, OR ANY
OTHER SUMS COLLECTED BY MORTGAGEE FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
LENDERS PURSUANT TO THE NOTE, THE LOAN AGREEMENT, THIS SECURITY INSTRUMENT OR
THE OTHER LOAN DOCUMENTS, MAY BE APPLIED BY MORTGAGEE TO THE PAYMENT OF THE DEBT
IN SUCH PRIORITY AND PROPORTIONS AS SET FORTH IN SECTION 10.2 OF THE LOAN
AGREEMENT.


SECTION 8.3            RIGHT TO CURE DEFAULTS.  UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY EVENT OF DEFAULT, MORTGAGEE MAY, BUT WITHOUT ANY
OBLIGATION TO DO SO AND WITHOUT NOTICE TO OR DEMAND ON BORROWER AND WITHOUT
RELEASING BORROWER FROM ANY OBLIGATION HEREUNDER, MAKE ANY PAYMENT OR DO ANY ACT
REQUIRED OF BORROWER HEREUNDER IN SUCH MANNER AND TO SUCH EXTENT AS MORTGAGEE
MAY DEEM NECESSARY TO PROTECT THE SECURITY HEREOF.  MORTGAGEE IS AUTHORIZED TO
ENTER UPON THE PROPERTY FOR SUCH PURPOSES, OR APPEAR IN, DEFEND, OR BRING ANY
ACTION OR PROCEEDING TO PROTECT ITS INTEREST IN THE PROPERTY OR TO FORECLOSE
THIS SECURITY INSTRUMENT OR COLLECT THE DEBT, AND THE COST AND EXPENSE THEREOF
(INCLUDING REASONABLE OUT-OF-POCKET ATTORNEYS’ FEES TO THE EXTENT PERMITTED BY
LAW), WITH INTEREST AS PROVIDED IN THIS SECTION 8.3, SHALL CONSTITUTE A PORTION
OF THE DEBT AND SHALL BE DUE AND PAYABLE TO MORTGAGEE UPON DEMAND.  ALL SUCH
COSTS AND EXPENSES INCURRED BY MORTGAGEE IN REMEDYING SUCH EVENT OF DEFAULT OR
ACT OR IN APPEARING IN, DEFENDING, OR BRINGING ANY SUCH ACTION OR PROCEEDING
SHALL BEAR INTEREST AT ANY DEFAULT RATE SPECIFIED IN THE LOAN AGREEMENT, IF ANY
(THE “DEFAULT RATE”), FOR THE PERIOD AFTER NOTICE FROM MORTGAGEE THAT SUCH COST
OR EXPENSE WAS INCURRED TO THE DATE OF PAYMENT TO MORTGAGEE.  ALL SUCH
REASONABLE COSTS AND EXPENSES INCURRED BY MORTGAGEE TOGETHER WITH INTEREST
THEREON CALCULATED AT THE DEFAULT RATE SHALL BE DEEMED TO CONSTITUTE A PORTION
OF THE DEBT AND BE SECURED BY THIS SECURITY INSTRUMENT AND THE OTHER LOAN
DOCUMENTS AND SHALL BE IMMEDIATELY DUE AND PAYABLE UPON DEMAND BY MORTGAGEE
THEREFOR.

11

--------------------------------------------------------------------------------

 

 

 


SECTION 8.4            ACTIONS AND PROCEEDINGS.  MORTGAGEE HAS THE RIGHT TO
APPEAR IN AND DEFEND ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO THE
PROPERTY IF MORTGAGEE, IN ITS DISCRETION, DETERMINES THAT THE OUTCOME OF ANY
SUCH ACTION OR PROCEEDING WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT OR IF MORTGAGEE HAS PROVIDED WRITTEN NOTICE THEREOF TO BORROWER AND
BORROWER FAILS TO PROMPTLY DEFEND ANY SUCH ACTION OR PROCEEDING TO THE
REASONABLE SATISFACTION OF MORTGAGEE.  MORTGAGEE HAS THE RIGHT TO BRING ANY
ACTION OR PROCEEDING, IN THE NAME AND ON BEHALF OF BORROWER, WHICH MORTGAGEE, IN
ITS DISCRETION, DETERMINES SHOULD BE BROUGHT IN ORDER TO PROTECT MORTGAGEE AND
LENDERS INTEREST IN THE PROPERTY IF MORTGAGEE, IN ITS DISCRETION, DETERMINES
THAT THE FAILURE TO PURSUE SUCH ACTION OR PROCEEDING WOULD BE REASONABLY LIKELY
TO HAVE A MATERIAL ADVERSE EFFECT OR IF MORTGAGEE HAS PROVIDED WRITTEN NOTICE
THEREOF TO BORROWER AND BORROWER FAILS TO PROMPTLY BRING ANY SUCH ACTION OR
PROCEEDING AND PROSECUTE THE SAME TO THE REASONABLE SATISFACTION OF MORTGAGEE.


SECTION 8.5            RECOVERY OF SUMS REQUIRED TO BE PAID.  MORTGAGEE SHALL
HAVE THE RIGHT FROM TIME TO TIME TO TAKE ACTION TO RECOVER ANY SUM OR SUMS WHICH
CONSTITUTE A PART OF THE DEBT AS THE SAME BECOME DUE, WITHOUT REGARD TO WHETHER
OR NOT THE BALANCE OF THE DEBT SHALL BE DUE, AND WITHOUT PREJUDICE TO THE RIGHT
OF MORTGAGEE THEREAFTER TO BRING AN ACTION OF FORECLOSURE, OR ANY OTHER ACTION,
FOR A DEFAULT OR DEFAULTS BY BORROWER EXISTING AT THE TIME SUCH EARLIER ACTION
WAS COMMENCED.


SECTION 8.6            OTHER RIGHTS, ETC.  (A)  THE FAILURE OF MORTGAGEE TO
INSIST UPON STRICT PERFORMANCE OF ANY TERM HEREOF SHALL NOT BE DEEMED TO BE A
WAIVER OF ANY TERM OF THIS SECURITY INSTRUMENT.  BORROWER SHALL NOT BE RELIEVED
OF BORROWER’S OBLIGATIONS HEREUNDER BY REASON OF (I) THE FAILURE OF MORTGAGEE TO
COMPLY WITH ANY REQUEST OF BORROWER OR ANY GUARANTOR OR INDEMNITOR WITH RESPECT
TO THE LOAN TO TAKE ANY ACTION TO FORECLOSE THIS SECURITY INSTRUMENT OR
OTHERWISE ENFORCE ANY OF THE PROVISIONS HEREOF OR OF THE NOTE OR THE OTHER LOAN
DOCUMENTS, (II) THE RELEASE, REGARDLESS OF CONSIDERATION, OF THE WHOLE OR ANY
PART OF THE PROPERTY, OR OF ANY PERSON LIABLE FOR THE DEBT OR ANY PORTION
THEREOF, OR (III) ANY AGREEMENT OR STIPULATION BY MORTGAGEE AND/OR LENDERS
EXTENDING THE TIME OF PAYMENT OR OTHERWISE MODIFYING OR SUPPLEMENTING THE TERMS
OF THE NOTE, THIS SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS.


(B)               IT IS AGREED THAT THE RISK OF LOSS OR DAMAGE TO THE PROPERTY
IS ON BORROWER, AND MORTGAGEE AND LENDERS SHALL HAVE NO LIABILITY WHATSOEVER FOR
DECLINE IN THE VALUE OF THE PROPERTY, FOR FAILURE TO MAINTAIN THE INSURANCE
POLICIES REQUIRED TO BE MAINTAINED PURSUANT TO THE LOAN AGREEMENT, OR FOR
FAILURE TO DETERMINE WHETHER INSURANCE IN FORCE IS ADEQUATE AS TO THE AMOUNT OF
RISKS INSURED.  POSSESSION BY MORTGAGEE SHALL NOT BE DEEMED AN ELECTION OF
JUDICIAL RELIEF IF ANY SUCH POSSESSION IS REQUESTED OR OBTAINED WITH RESPECT TO
ANY PROPERTY OR COLLATERAL NOT IN MORTGAGEE’S POSSESSION.


(C)                MORTGAGEE MAY RESORT FOR THE PAYMENT OF THE DEBT TO ANY OTHER
SECURITY HELD BY MORTGAGEE IN SUCH ORDER AND MANNER AS SET FORTH IN SECTION 10.2
OF THE LOAN AGREEMENT OR AS OTHERWISE DETERMINED BY LENDERS.  MORTGAGEE MAY TAKE
ACTION TO RECOVER THE DEBT, OR ANY PORTION THEREOF, OR TO ENFORCE ANY COVENANT
HEREOF WITHOUT PREJUDICE TO THE RIGHT OF MORTGAGEE  THEREAFTER TO FORECLOSE THIS
SECURITY INSTRUMENT.  THE RIGHTS OF MORTGAGEE UNDER THIS SECURITY INSTRUMENT
SHALL BE SEPARATE, DISTINCT AND CUMULATIVE AND NONE SHALL BE GIVEN EFFECT TO THE
EXCLUSION OF THE OTHERS.  NO ACT OF MORTGAGEE SHALL BE CONSTRUED AS AN ELECTION
TO PROCEED UNDER ANY ONE PROVISION HEREIN TO THE EXCLUSION OF ANY OTHER
PROVISION.  MORTGAGEE SHALL NOT BE LIMITED EXCLUSIVELY TO THE RIGHTS AND
REMEDIES HEREIN STATED BUT SHALL BE ENTITLED TO EVERY RIGHT AND REMEDY NOW OR
HEREAFTER AFFORDED AT LAW OR IN EQUITY.


 

12

--------------------------------------------------------------------------------

 

 


 


SECTION 8.7            RIGHT TO RELEASE ANY PORTION OF THE PROPERTY.  MORTGAGEE
MAY RELEASE ANY PORTION OF THE PROPERTY FOR SUCH CONSIDERATION AS MORTGAGEE MAY
REQUIRE WITHOUT, AS TO THE REMAINDER OF THE PROPERTY, IN ANY WAY IMPAIRING OR
AFFECTING THE LIEN OR PRIORITY OF THIS SECURITY INSTRUMENT, OR IMPROVING THE
POSITION OF ANY SUBORDINATE LIENHOLDER WITH RESPECT THERETO, EXCEPT TO THE
EXTENT THAT THE OBLIGATIONS HEREUNDER SHALL HAVE BEEN REDUCED BY THE ACTUAL
MONETARY CONSIDERATION, IF ANY, RECEIVED BY MORTGAGEE FOR SUCH RELEASE, AND MAY
ACCEPT BY ASSIGNMENT, PLEDGE OR OTHERWISE ANY OTHER PROPERTY IN PLACE THEREOF AS
MORTGAGEE MAY REQUIRE WITHOUT BEING ACCOUNTABLE FOR SO DOING TO ANY OTHER
LIENHOLDER.  THIS SECURITY INSTRUMENT SHALL CONTINUE AS A LIEN AND SECURITY
INTEREST IN THE REMAINING PORTION OF THE PROPERTY.


SECTION 8.8            RIGHT OF ENTRY.  MORTGAGEE AND LENDERS SHALL HAVE THE
RIGHT TO ENTER AND INSPECT THE PROPERTY PURSUANT TO SECTION 4.7 OF THE LOAN
AGREEMENT.


SECTION 8.9            BANKRUPTCY.  (A)  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, MORTGAGEE SHALL HAVE THE RIGHT TO PROCEED IN
ITS OWN NAME OR IN THE NAME OF BORROWER IN RESPECT OF ANY CLAIM, SUIT, ACTION OR
PROCEEDING RELATING TO THE REJECTION OF ANY LEASE, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO FILE AND PROSECUTE, TO THE EXCLUSION OF BORROWER, ANY
PROOFS OF CLAIM, COMPLAINTS, MOTIONS, APPLICATIONS, NOTICES AND OTHER DOCUMENTS,
IN ANY CASE IN RESPECT OF THE LESSEE UNDER SUCH LEASE UNDER THE BANKRUPTCY CODE
(DEFINED BELOW).


(B)               IF THERE SHALL BE FILED BY OR AGAINST BORROWER A PETITION
UNDER THE BANKRUPTCY CODE AND BORROWER, AS LESSOR UNDER ANY LEASE, SHALL
DETERMINE TO REJECT SUCH LEASE PURSUANT TO SECTION 365(A) OF THE BANKRUPTCY
CODE, THEN BORROWER SHALL GIVE MORTGAGEE NOT LESS THAN TEN (10) DAYS’ PRIOR
NOTICE OF THE DATE ON WHICH BORROWER SHALL APPLY TO THE BANKRUPTCY COURT FOR
AUTHORITY TO REJECT THE LEASE.  MORTGAGEE SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO SERVE UPON BORROWER WITHIN SUCH TEN-DAY PERIOD A NOTICE STATING
THAT (I) MORTGAGEE DEMANDS THAT BORROWER ASSUME AND ASSIGN THE LEASE TO
MORTGAGEE PURSUANT TO SECTION 365 OF THE BANKRUPTCY CODE AND (II) MORTGAGEE
COVENANTS TO CURE OR PROVIDE ADEQUATE ASSURANCE OF FUTURE PERFORMANCE UNDER THE
LEASE.  IF MORTGAGEE SERVES UPON BORROWER THE NOTICE DESCRIBED IN THE PRECEDING
SENTENCE, BORROWER SHALL NOT SEEK TO REJECT THE LEASE AND SHALL COMPLY WITH THE
DEMAND PROVIDED FOR IN CLAUSE (I) OF THE PRECEDING SENTENCE WITHIN THIRTY (30)
DAYS AFTER THE NOTICE SHALL HAVE BEEN GIVEN, SUBJECT TO THE PERFORMANCE BY
MORTGAGEE OF THE COVENANT PROVIDED FOR IN CLAUSE (II) OF THE PRECEDING SENTENCE.


SECTION 8.10        SUBROGATION.  IF ANY OR ALL OF THE PROCEEDS OF THE NOTE HAVE
BEEN USED TO EXTINGUISH, EXTEND OR RENEW ANY INDEBTEDNESS HERETOFORE EXISTING
AGAINST THE PROPERTY, THEN, TO THE EXTENT OF THE FUNDS SO USED, MORTGAGEE SHALL
BE SUBROGATED TO ALL OF THE RIGHTS, CLAIMS, LIENS, TITLES, AND INTERESTS
EXISTING AGAINST THE PROPERTY HERETOFORE HELD BY, OR IN FAVOR OF, THE HOLDER OF
SUCH INDEBTEDNESS AND SUCH FORMER RIGHTS, CLAIMS, LIENS, TITLES, AND INTERESTS,
IF ANY, ARE NOT WAIVED BUT RATHER ARE CONTINUED IN FULL FORCE AND EFFECT IN
FAVOR OF MORTGAGEE AND ARE MERGED WITH THE LIEN AND SECURITY INTEREST CREATED
HEREIN AS CUMULATIVE SECURITY FOR THE REPAYMENT OF THE DEBT, THE PERFORMANCE AND
DISCHARGE OF THE OTHER OBLIGATIONS.  BORROWER AND MORTGAGEE ACKNOWLEDGE THAT
MORTGAGEE HAS TAKEN AN ASSIGNMENT OF THE PRIOR MORTGAGES.

13

--------------------------------------------------------------------------------

 

 

 


ARTICLE IX  –  ENVIRONMENTAL HAZARDS


SECTION 9.1            ENVIRONMENTAL COVENANTS.  BORROWER HAS PROVIDED
REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING ENVIRONMENTAL MATTERS SET
FORTH IN THE ENVIRONMENTAL INDEMNITY AND BORROWER SHALL COMPLY WITH THE
AFORESAID COVENANTS REGARDING ENVIRONMENTAL MATTERS.


ARTICLE X  –  WAIVERS


SECTION 10.1        MARSHALLING AND OTHER MATTERS.  BORROWER HEREBY WAIVES, TO
THE EXTENT PERMITTED BY LAW, THE BENEFIT OF ALL LEGAL REQUIREMENTS NOW OR
HEREAFTER IN FORCE REGARDING APPRAISEMENT, VALUATION, STAY, EXTENSION,
REINSTATEMENT AND REDEMPTION AND ALL RIGHTS OF MARSHALLING IN THE EVENT OF ANY
SALE HEREUNDER OF THE PROPERTY OR ANY PART THEREOF OR ANY INTEREST THEREIN. 
FURTHER, BORROWER HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS OF REDEMPTION FROM
SALE UNDER ANY ORDER OR DECREE OF FORECLOSURE OF THIS SECURITY INSTRUMENT ON
BEHALF OF BORROWER, AND ON BEHALF OF EACH AND EVERY PERSON ACQUIRING ANY
INTEREST IN OR TITLE TO THE PROPERTY SUBSEQUENT TO THE DATE OF THIS SECURITY
INSTRUMENT AND ON BEHALF OF ALL PERSONS TO THE EXTENT PERMITTED BY LEGAL
REQUIREMENTS. 


SECTION 10.2        WAIVER OF NOTICE.  BORROWER SHALL NOT BE ENTITLED TO ANY
NOTICES OF ANY NATURE WHATSOEVER FROM MORTGAGEE EXCEPT WITH RESPECT TO MATTERS
FOR WHICH THIS SECURITY INSTRUMENT OR THE LOAN AGREEMENT SPECIFICALLY AND
EXPRESSLY PROVIDES FOR THE GIVING OF NOTICE BY MORTGAGEE TO BORROWER AND EXCEPT
WITH RESPECT TO MATTERS FOR WHICH BORROWER IS NOT PERMITTED BY LEGAL
REQUIREMENTS TO WAIVE ITS RIGHT TO RECEIVE NOTICE, AND BORROWER HEREBY EXPRESSLY
WAIVES THE RIGHT TO RECEIVE ANY NOTICE FROM MORTGAGEE WITH RESPECT TO ANY MATTER
FOR WHICH THIS SECURITY INSTRUMENT DOES NOT SPECIFICALLY AND EXPRESSLY PROVIDE
FOR THE GIVING OF NOTICE BY MORTGAGEE TO BORROWER.


SECTION 10.3        INTENTIONALLY OMITTED. 


SECTION 10.4        SOLE DISCRETION OF MORTGAGEE.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, WHENEVER PURSUANT TO THIS SECURITY INSTRUMENT, MORTGAGEE
EXERCISES ANY RIGHT GIVEN TO IT TO APPROVE OR DISAPPROVE, OR ANY ARRANGEMENT OR
TERM IS TO BE SATISFACTORY TO MORTGAGEE, THE DECISION OF MORTGAGEE TO APPROVE OR
DISAPPROVE OR TO DECIDE WHETHER ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT
SATISFACTORY SHALL (EXCEPT AS IS OTHERWISE SPECIFICALLY HEREIN PROVIDED) BE IN
THE SOLE (BUT REASONABLE) DISCRETION OF MORTGAGEE AND SHALL BE FINAL AND
CONCLUSIVE.


SECTION 10.5        WAIVER OF TRIAL BY JURY.  TO THE EXTENT PERMITTED BY LAW,
BORROWER, MORTGAGEE AND LENDERS EACH HEREBY AGREE NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, MORTGAGEE AND LENDERS, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  EACH OF LENDERS, MORTGAGEE AND BORROWER IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY

14

--------------------------------------------------------------------------------

 

 

PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER, MORTGAGEE AND
LENDERS.


SECTION 10.6        WAIVER OF FORECLOSURE DEFENSE.  BORROWER HEREBY WAIVES ANY
DEFENSE BORROWER MIGHT ASSERT OR HAVE BY REASON OF MORTGAGEE’S FAILURE TO MAKE
ANY TENANT OR LESSEE OF THE PROPERTY A PARTY DEFENDANT IN ANY FORECLOSURE
PROCEEDING OR ACTION INSTITUTED BY MORTGAGEE.


ARTICLE XI  –  INTENTIONALLY OMITTED


ARTICLE XII  –  NOTICES


SECTION 12.1        NOTICES.  ALL NOTICES OR OTHER WRITTEN COMMUNICATIONS
HEREUNDER SHALL BE DELIVERED IN ACCORDANCE WITH THE APPLICABLE TERMS AND
CONDITIONS OF THE LOAN AGREEMENT.


ARTICLE XIII  –  APPLICABLE LAW


SECTION 13.1        GOVERNING LAW.  THIS SECURITY INSTRUMENT SHALL BE GOVERNED,
CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE.


SECTION 13.2        PROVISIONS SUBJECT TO APPLICABLE LAW.  ALL RIGHTS, POWERS
AND REMEDIES PROVIDED IN THIS SECURITY INSTRUMENT MAY BE EXERCISED ONLY TO THE
EXTENT THAT THE EXERCISE THEREOF DOES NOT VIOLATE ANY APPLICABLE LAW AND ARE
INTENDED TO BE LIMITED TO THE EXTENT NECESSARY SO THAT THEY WILL NOT RENDER THIS
SECURITY INSTRUMENT INVALID, UNENFORCEABLE OR NOT ENTITLED TO BE RECORDED,
REGISTERED OR FILED UNDER THE PROVISIONS OF ANY APPLICABLE LAW.  IF ANY TERM OF
THIS SECURITY INSTRUMENT OR ANY APPLICATION THEREOF SHALL BE INVALID OR
UNENFORCEABLE, THE REMAINDER OF THIS SECURITY INSTRUMENT AND ANY OTHER
APPLICATION OF THE TERM SHALL NOT BE AFFECTED THEREBY.


ARTICLE XIV  –  DEFINITIONS


SECTION 14.1        GENERAL DEFINITIONS.  ALL CAPITALIZED TERMS NOT DEFINED
HEREIN SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH IN THE LOAN AGREEMENT. 
UNLESS THE CONTEXT CLEARLY INDICATES A CONTRARY INTENT OR UNLESS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, WORDS USED IN THIS SECURITY INSTRUMENT MAY BE USED
INTERCHANGEABLY IN SINGULAR OR PLURAL FORM AND THE WORD “BORROWER” SHALL MEAN
“EACH BORROWER AND ANY SUBSEQUENT OWNER OR OWNERS OF THE PROPERTY OR ANY PART
THEREOF OR ANY INTEREST THEREIN”, THE WORD “MORTGAGEE” SHALL MEAN “MORTGAGEE AND
ANY OF MORTGAGEE’S PERMITTED SUCCESSORS AND ASSIGNS”, THE WORD “NOTE” SHALL MEAN
“THE NOTE AND ANY OTHER EVIDENCE OF INDEBTEDNESS SECURED BY THIS SECURITY
INSTRUMENT”, THE WORD “PROPERTY” SHALL INCLUDE ANY PORTION OF THE PROPERTY AND
ANY INTEREST THEREIN, AND THE PHRASES “ATTORNEYS’ FEES”, “LEGAL FEES” AND
“COUNSEL FEES” SHALL INCLUDE ANY AND ALL REASONABLE OUT-OF-POCKET ATTORNEYS’,
PARALEGAL AND LAW CLERK FEES AND DISBURSEMENTS, INCLUDING, BUT NOT LIMITED TO,
FEES AND DISBURSEMENTS AT THE PRE-TRIAL, TRIAL AND APPELLATE LEVELS INCURRED OR
PAID BY MORTGAGEE OR ANY LENDERS IN PROTECTING THEIR INTEREST IN THE PROPERTY,
THE LEASES AND THE RENTS AND ENFORCING THEIR RIGHTS HEREUNDER.

15

--------------------------------------------------------------------------------

 

 

 


ARTICLE XV  –  MISCELLANEOUS PROVISIONS


SECTION 15.1        NO ORAL CHANGE.  THIS SECURITY INSTRUMENT, AND ANY
PROVISIONS HEREOF, MAY NOT BE MODIFIED, AMENDED, WAIVED, EXTENDED, CHANGED,
DISCHARGED OR TERMINATED ORALLY OR BY ANY ACT OR FAILURE TO ACT ON THE PART OF
BORROWER, MORTGAGEE, BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHOM ENFORCEMENT OF ANY MODIFICATION, AMENDMENT, WAIVER, EXTENSION,
CHANGE, DISCHARGE OR TERMINATION IS SOUGHT.


SECTION 15.2        SUCCESSORS AND ASSIGNS.  THIS SECURITY INSTRUMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF BORROWER, MORTGAGEE AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS FOREVER.


SECTION 15.3        INAPPLICABLE PROVISIONS.  IF ANY TERM, COVENANT OR CONDITION
OF THE LOAN AGREEMENT, THE NOTE OR THIS SECURITY INSTRUMENT IS HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE LOAN AGREEMENT, THE NOTE
AND THIS SECURITY INSTRUMENT SHALL BE CONSTRUED WITHOUT SUCH PROVISION.


SECTION 15.4        HEADINGS, ETC.  THE HEADINGS AND CAPTIONS OF VARIOUS
SECTIONS OF THIS SECURITY INSTRUMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND
ARE NOT TO BE CONSTRUED AS DEFINING OR LIMITING, IN ANY WAY, THE SCOPE OR INTENT
OF THE PROVISIONS HEREOF.


SECTION 15.5        NUMBER AND GENDER.  WHENEVER THE CONTEXT MAY REQUIRE, ANY
PRONOUNS USED HEREIN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR
NEUTER FORMS, AND THE SINGULAR FORM OF NOUNS AND PRONOUNS SHALL INCLUDE THE
PLURAL AND VICE VERSA.


SECTION 15.6        ENTIRE AGREEMENT.  THIS SECURITY INSTRUMENT AND THE OTHER
LOAN DOCUMENTS CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN
RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR
AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, ARE
SUPERSEDED BY THE TERMS OF THIS SECURITY INSTRUMENT AND THE OTHER LOAN
DOCUMENTS.


SECTION 15.7        LIMITATION ON MORTGAGEE’S RESPONSIBILITY.  NO PROVISION OF
THIS SECURITY INSTRUMENT SHALL OPERATE TO PLACE ANY OBLIGATION OR LIABILITY FOR
THE CONTROL, CARE, MANAGEMENT OR REPAIR OF THE PROPERTY UPON MORTGAGEE, NOR
SHALL IT OPERATE TO MAKE MORTGAGEE RESPONSIBLE OR LIABLE FOR ANY WASTE COMMITTED
ON THE PROPERTY BY THE TENANTS OR ANY OTHER PERSON, OR FOR ANY DANGEROUS OR
DEFECTIVE CONDITION OF THE PROPERTY, OR FOR ANY NEGLIGENCE IN THE MANAGEMENT,
UPKEEP, REPAIR OR CONTROL OF THE PROPERTY RESULTING IN LOSS OR INJURY OR DEATH
TO ANY TENANT, LICENSEE, EMPLOYEE OR STRANGER.  NOTHING HEREIN CONTAINED SHALL
BE CONSTRUED AS CONSTITUTING MORTGAGEE A “MORTGAGEE IN POSSESSION”.


ARTICLE XVI  –  INTENTIONALLY DELETED


ARTICLE XVII- GROUND LEASE PROVISIONS


SECTION 17.1        NO MERGER OF FEE AND LEASEHOLD ESTATES; RELEASES.  SO LONG
AS ANY PORTION OF THE DEBT SHALL REMAIN UNPAID, UNLESS MORTGAGEE SHALL OTHERWISE
CONSENT, THE FEE TITLE TO THE LAND AND THE LEASEHOLD ESTATE SHALL NOT MERGE BUT
SHALL ALWAYS BE KEPT SEPARATE AND DISTINCT,

16

--------------------------------------------------------------------------------

 

 

notwithstanding the union of such estates in Borrower, Ground Lessor or in any
other Person by purchase, operation of law or otherwise.  Mortgagee reserves the
right, at any time, to release portions of the Property, including, but not
limited to, the Leasehold Estate, with or without consideration, at Mortgagee’s
election, without waiving or affecting any of its rights hereunder or under the
Note or the other Loan Documents and any such release shall not affect
Mortgagee’s rights in connection with the portion of the Property not so
released.


SECTION 17.2        BORROWER’S ACQUISITION OF FEE ESTATE.  IN THE EVENT THAT
BORROWER, SO LONG AS ANY PORTION OF THE DEBT REMAINS UNPAID, SHALL BECOME THE
OWNER AND HOLDER OF GROUND LESSOR’S FEE INTEREST IN THE PORTION OF THE PROPERTY
DEMISED PURSUANT TO THE GROUND LEASE, THE LIEN OF THIS SECURITY INSTRUMENT SHALL
BE SPREAD TO COVER SUCH INTEREST AND SUCH INTEREST SHALL BE DEEMED TO BE
INCLUDED IN THE PROPERTY.  BORROWER AGREES, AT ITS SOLE COST AND EXPENSE,
INCLUDING WITHOUT LIMITATION, MORTGAGEE’S REASONABLE ATTORNEY’S FEES, TO (I)
EXECUTE ANY AND ALL DOCUMENTS OR INSTRUMENTS NECESSARY TO SUBJECT THE FOREGOING
INTEREST TO THE LIEN OF THIS SECURITY INSTRUMENT; AND (II) PROVIDE A TITLE
INSURANCE POLICY WHICH SHALL INSURE THAT THE LIEN OF THIS SECURITY INSTRUMENT IS
A FIRST LIEN ON SUCH INTEREST.  THE FOREGOING SHALL NOT BE CONSTRUED TO PERMIT
BORROWER TO ACQUIRE THE AFORESAID FEE INTEREST AND BORROWER RIGHTS TO ACQUIRE
ADDITIONAL PROPERTY SHALL REMAIN SUBJECT TO THE RESTRICTIONS RELATING THERETO
CONTAINED IN THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.


SECTION 17.3        REJECTION OF THE GROUND LEASE. 


(A)                IF THE GROUND LEASE IS TERMINATED BY GROUND LESSOR FOR ANY
REASON IN THE EVENT OF THE REJECTION OR DISAFFIRMANCE OF THE GROUND LEASE BY
GROUND LESSOR PURSUANT TO THE BANKRUPTCY CODE OR ANY OTHER CREDITORS RIGHTS LAW,
(I) BORROWER, IMMEDIATELY AFTER OBTAINING NOTICE THEREOF, SHALL GIVE NOTICE
THEREOF TO MORTGAGEE, (II) BORROWER, WITHOUT THE PRIOR WRITTEN CONSENT OF
MORTGAGEE, SHALL NOT ELECT TO TREAT THE GROUND LEASE AS TERMINATED PURSUANT TO
SECTION 365(H) OF THE BANKRUPTCY CODE OR ANY COMPARABLE FEDERAL OR STATE STATUTE
OR LAW, AND ANY ELECTION BY BORROWER MADE WITHOUT SUCH CONSENT SHALL BE VOID AND
(III) THIS SECURITY INSTRUMENT AND ALL THE LIENS, TERMS, COVENANTS AND
CONDITIONS OF THIS SECURITY INSTRUMENT SHALL EXTEND TO AND COVER BORROWER’S
POSSESSORY RIGHTS UNDER SECTION 365(H) OF THE BANKRUPTCY CODE AND TO ANY CLAIM
FOR DAMAGES DUE TO THE REJECTION OF THE GROUND LEASE OR OTHER TERMINATION OF THE
GROUND LEASE.  IN ADDITION, BORROWER HEREBY ASSIGNS IRREVOCABLY TO MORTGAGEE
BORROWER’S RIGHTS TO TREAT THE GROUND LEASE AS TERMINATED PURSUANT TO
SECTION 365(H) OF THE BANKRUPTCY CODE AND TO OFFSET RENTS UNDER THE GROUND LEASE
IN THE EVENT ANY CASE, PROCEEDING OR OTHER ACTION IS COMMENCED BY OR AGAINST
GROUND LESSOR UNDER THE BANKRUPTCY CODE OR ANY COMPARABLE FEDERAL OR STATE
STATUTE OR LAW, PROVIDED THAT MORTGAGEE SHALL NOT EXERCISE SUCH RIGHTS AND SHALL
PERMIT BORROWER TO EXERCISE SUCH RIGHTS WITH THE PRIOR WRITTEN CONSENT OF
MORTGAGEE, NOT TO BE UNREASONABLY WITHHELD OR DELAYED, UNLESS AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


(B)               BORROWER HEREBY ASSIGNS TO MORTGAGEE BORROWER’S RIGHT TO
REJECT THE GROUND LEASE UNDER SECTION 365 OF THE BANKRUPTCY CODE OR ANY
COMPARABLE FEDERAL OR STATE STATUTE OR LAW WITH RESPECT TO ANY CASE, PROCEEDING
OR OTHER ACTION COMMENCED BY OR AGAINST BORROWER UNDER THE BANKRUPTCY CODE OR
COMPARABLE FEDERAL OR STATE STATUTE OR LAW, PROVIDED MORTGAGEE SHALL NOT
EXERCISE SUCH RIGHT, AND SHALL PERMIT BORROWER TO EXERCISE SUCH RIGHT WITH THE
PRIOR WRITTEN CONSENT OF MORTGAGEE, NOT TO BE UNREASONABLY WITHHELD OR DELAYED,
UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.  FURTHER, IF
BORROWER SHALL DESIRE TO SO REJECT THE GROUND LEASE, AT MORTGAGEE’S REQUEST, TO
THE EXTENT NOT PROHIBITED BY THE TERMS OF THE GROUND LEASE AND APPLICABLE LAW,
BORROWER SHALL ASSIGN ITS


 

17

--------------------------------------------------------------------------------

 

 


INTEREST IN THE GROUND LEASE TO MORTGAGEE IN LIEU OF REJECTING THE GROUND LEASE
AS DESCRIBED ABOVE, UPON RECEIPT BY BORROWER OF WRITTEN NOTICE FROM MORTGAGEE OF
SUCH REQUEST TOGETHER WITH MORTGAGEE’S AGREEMENT TO CURE ANY EXISTING DEFAULTS
OF BORROWER UNDER THE GROUND LEASE AND TO PROVIDE ADEQUATE ASSURANCE OF FUTURE
PERFORMANCE OF BORROWER’S OBLIGATIONS THEREUNDER.


(C)                BORROWER HEREBY ASSIGNS TO MORTGAGEE BORROWER’S RIGHT TO SEEK
AN EXTENSION OF THE 60-DAY PERIOD WITHIN WHICH BORROWER MUST ACCEPT OR REJECT
THE GROUND LEASE UNDER SECTION 365 OF THE BANKRUPTCY CODE OR ANY COMPARABLE
FEDERAL OR STATE STATUTE OR LAW WITH RESPECT TO ANY CASE, PROCEEDING OR OTHER
ACTION COMMENCED BY OR AGAINST BORROWER UNDER THE BANKRUPTCY CODE OR COMPARABLE
FEDERAL OR STATE STATUTE OR LAW, PROVIDED MORTGAGEE SHALL NOT EXERCISE SUCH
RIGHT, AND SHALL PERMIT BORROWER TO EXERCISE SUCH RIGHT WITH THE PRIOR WRITTEN
CONSENT OF MORTGAGEE, NOT TO BE UNREASONABLY WITHHELD OR DELAYED, UNLESS AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.  FURTHER, IF BORROWER
SHALL DESIRE TO SO REJECT THE GROUND LEASE, AT MORTGAGEE’S REQUEST, TO THE
EXTENT NOT PROHIBITED BY THE TERMS OF THE GROUND LEASE AND APPLICABLE LAW,
BORROWER SHALL ASSIGN ITS INTEREST IN THE GROUND LEASE TO MORTGAGEE IN LIEU OF
REJECTING SUCH GROUND LEASE AS DESCRIBED ABOVE, UPON RECEIPT BY BORROWER OF
WRITTEN NOTICE FROM MORTGAGEE OF SUCH REQUEST TOGETHER WITH MORTGAGEE’S
AGREEMENT TO CURE ANY EXISTING DEFAULTS OF BORROWER UNDER THE GROUND LEASE AND
TO PROVIDE ADEQUATE ASSURANCE OF FUTURE PERFORMANCE OF THE APPLICABLE BORROWER’S
OBLIGATIONS THEREUNDER.


(D)               BORROWER HEREBY AGREES THAT IF THE GROUND LEASE IS TERMINATED
FOR ANY REASON IN THE EVENT OF THE REJECTION OR DISAFFIRMANCE OF THE GROUND
LEASE PURSUANT TO THE BANKRUPTCY CODE OR ANY OTHER LAW AFFECTING CREDITOR’S
RIGHTS, ANY PERSONAL PROPERTY OF BORROWER NOT REMOVED FROM THE PROPERTY BY
BORROWER AS PERMITTED OR REQUIRED BY THE GROUND LEASE, SHALL AT THE OPTION OF
MORTGAGEE BE DEEMED ABANDONED BY BORROWER, PROVIDED THAT MORTGAGEE MAY REMOVE
ANY SUCH PERSONAL PROPERTY REQUIRED TO BE REMOVED BY BORROWER PURSUANT TO THE
GROUND LEASE AND ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES ASSOCIATED WITH
SUCH REMOVAL SHALL BE PAID BY BORROWER WITHIN FIVE (5) DAYS OF RECEIPT BY
BORROWER OF AN INVOICE FOR SUCH REMOVAL COSTS AND EXPENSES.


ARTICLE XVIII  –  STATE-SPECIFIC PROVISIONS


SECTION 18.1        PRINCIPLES OF CONSTRUCTION.  IN THE EVENT OF ANY
INCONSISTENCIES BETWEEN THE TERMS AND CONDITIONS OF THIS ARTICLE XVIII AND THE
TERMS AND CONDITIONS OF THIS SECURITY INSTRUMENT, THE TERMS AND CONDITIONS OF
THIS ARTICLE XVIII SHALL CONTROL AND BE BINDING.


SECTION 18.2        NEW YORK PROVISIONS. 

(a)        Commercial Property.  Mortgagor represents that this Mortgage does
not encumber real property principally improved or to be improved by one or more
structures containing in the aggregate more than six (6) residential dwelling
units, each having its own separate cooking facilities.

(b)        Insurance Proceeds.  In the event of any conflict, inconsistency or
ambiguity between (i) the provisions of the Note, this Mortgage or the other
Loan Documents and (ii) the provisions of subsection 4 of Section 254 of the
Real Property Law of New York covering the insurance of buildings against loss
by fire, the provisions of the Note, this Mortgage and the other Loan Documents
shall control.

18

--------------------------------------------------------------------------------

 

 

 

(c)        Trust Fund.  Pursuant to Section 13 of the Lien Law of New York,
Mortgagor shall receive the advances secured hereby and shall hold the right to
receive such advances as a trust fund to be applied first for the purpose of
paying the cost of any improvement of the Property and shall apply such advances
first to the payment of the cost of any such improvement of the Property before
using any part of the total of the same for any other purpose.

(d)       Section 291-f Agreement.  This Mortgage is intended to be, and shall
operate as, the agreement described in Section 291-f of the Real Property Law of
the State of New York and shall be entitled to the benefits afforded thereby. 
Mortgagor hereby covenants and agrees that Mortgagor shall not, without the
consent of Mortgagee, (i) amend, modify or waive the provisions of any Lease or
terminate, reduce rents under or shorten the term of any Lease, except pursuant
to and in accordance with the provisions of the Note, the Loan Agreement, this
Mortgage and the other Loan Documents, or (ii) collect any Rents (exclusive of
security deposits, Impositions and other pass-throughs of Operating Expenses)
more than thirty (30) days in advance of the time when the same shall become
due.  Mortgagor shall (unless such notice is contained in the Lease) deliver
notice of this Mortgage in form and substance reasonably acceptable to
Mortgagee, to all present and future holders of any interest in any Lease, by
assignment or otherwise, and shall take such other action as may now or
hereafter be reasonably required to afford Mortgagee the full protections and
benefits of such Section 291-f.

(e)        Maximum Indebtedness.  The maximum amount of principal indebtedness
secured by this Mortgage at execution or which under any contingency may become
secured hereby at any time hereafter is $250,000,000.00 plus all amounts
expended by Mortgagee following an Event of Default hereunder in respect of
insurance premiums and real estate taxes, and all legal costs or expenses
required to protect and preserve the lien of this Mortgage.

(f)        RPAPL.  If a default shall occur hereunder or under any of the other
Loan Documents and be continuing beyond any applicable notice, grace or cure
period, Mortgagee may elect to sell the Property or any part thereof by exercise
of the power of foreclosure or of sale granted to Mortgagee by Articles 13 or 14
of the New York Real Property Actions and Proceedings Law (the “RPAPL”).  In
such case, Mortgagee may commence a civil action to foreclose this Mortgage
pursuant to and in accordance with Article 13 of the RPAPL, or it may proceed
and sell the Property pursuant to and in accordance with Article 14 of the
RPAPL.

[NO FURTHER TEXT ON THIS PAGE]

19

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Security Instrument has been executed by the
undersigned as of the day and year first above written.

 

ALEXANDER’S OF KINGS, LLC, a Delaware
limited liability company

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

 

KINGS PARKING, LLC, a Delaware limited
liability company

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

ALEXANDER’S KINGS PLAZA, LLC, a
Delaware limited liability company

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

 

:

                                                                               

--------------------------------------------------------------------------------

 

 

STATE OF New York            )
                                                )     ss.:
COUNTY OF New York       )

On this, the 7th day of June, 2011, before me, the undersigned, personally
appeared Alan J. Rice, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

/s/  Margaret R. Hannay
(signature and office of individual taking acknowledgment)

 

                                                                               

--------------------------------------------------------------------------------

 

 

EXHIBIT A

LEGAL DESCRIPTION

(attached hereto)

                                                                               

--------------------------------------------------------------------------------

 

 

EXHIBIT B

PRIOR MORTGAGES

 

1.                  Building Loan Mortgage made by Kings Plaza Shopping Center
of Flatbush Avenue Inc., and Kings Plaza Shopping Center of Avenue U, Inc., to
R.H. Macy & Co., Inc. and Alexander’s Inc. in the sum of $23,500,000.00 dated
June 27, 1969 recorded June 30, 1969 in Reel 344 Page 153 (Mortgage Tax paid:
$117,500.00).

Subordination Agreement made among R.H. Macy & Co., Inc., Alexander’s Inc.,
Flatbrook Properties Corp., Alexander’s Department Store of Brooklyn Inc., Kings
Plaza Shopping Center of Flatbush Avenue, Inc. and Kings Plaza Shopping Center
of Avenue U, Inc., dated June 9, 1970 recorded June 10, 1970 in Reel 416 Page
362.  Subordinates Mortgage 1 to Construction, Operation and Reciprocal Easement
Agreement in Reel 413 Page 171.

Assignment of Mortgage made by R.H Macy & Co., Inc and Alexander’s Inc. to The
Chase Manhattan Bank (National Association) dated June 4, 1970 recorded June 10,
1970 in Reel 416 Page 377.  Assigns Mortgage No. 1.

Modification Agreement made between Kings Plaza Shopping Center of Flatbush
Avenue, Inc., Kings Plaza Shopping Center of Avenue U, Inc., and The Chase
Manhattan Bank (National Association) dated June 9, 1970 recorded June 10, 1970
in Reel 416 Page 261.  Modifies the terms of Mortgage No. 1

Assignment of Mortgage made by The Chase Manhattan Bank (National Association)
to John Hancock Mutual Life Insurance Company dated January 20, 1971 recorded
January 20, 1971 in Reel 460 Mp. 163.  Assigns Mortgage No. 1.

Modification and Extension Agreement between Kings Plaza Shopping Center of
Flatbush Avenue, Inc., Kings Shopping Center of Avenue U, Inc and John Hancock
Mutual Life Insurance Company by Agreement dated as of January 20, 1971 and
recorded October 12, 1971 in Reel 460 Page 175.  Modifies and extends terms of
Mortgage No. 1 and spreads same to cover Alexander Center Leasehold recorded in
Reel 413 Page 145 and other premises.

Modification and Waiver Agreement between Kings Plaza Shopping Center of
Flatbush Avenue, Inc., Kings Plaza Shopping Center of Avenue U, Inc., and John
Hancock Mutual Life Insurance Company by Agreement dated June 29, 1973 and
recorded October 12, 1973 in Reel 664 Page 1515.  Modifies the terms of Mortgage
No. 1

Modification Agreement between Kings Shopping Center of Flatbush Avenue, Inc.,
Kings Plaza Shopping Center of Flatbush Avenue, Inc., Kings Shopping Center of
Avenue U, Inc., and John Hancock Life Insurance Company by Agreement dated
October 12, 1976 and recorded June 29, 1983 in Reel 1404 Page 122.  Modifies and
extends terms of Mortgage No. 1

                                                                               

--------------------------------------------------------------------------------

 

 

 

Modification Agreement made between Kings Plaza Shopping Center of Flatbush
Avenue, Inc., Kings Plaza Shopping Center of Avenue U, Inc. and John Hancock
Mutual Life Insurance Company dated May 23, 1983 recorded June 16, 1983 in Reel
1404 Page 132.  Modifies terms of Mortgage No. 1

Assignment of Mortgage made by John Hancock Life Insurance Company to Union Bank
of Switzerland, New York Branch dated June 18, 1998 recorded July 31, 1998 in
Reel 4251 Page 1706.  Assigns Mortgage No. 1.

2.                  Mortgage, Assignment of Leases, Security Agreement and
Fixture Filing made by Alexander’s Inc. to First Fidelity Bank, National
Association in the sum of $30,000,100.00 dated March 15, 1995 recorded March 17,
1995 in Reel 3481 Page 1507.  (Mortgage Tax paid: $None)

Mortgage Modification and Extension and Agreement Alexander’s of Brooklyn, Inc.
and First Union National Bank by Agreement dated March 15, 1998 recorded July 9,
1998 in Reel 4237 Page 213.  Modifies and extends terms of Mortgage No. 2.

Note and Mortgage Modification Severance Agreement made among Alexander’s of
Fordham Road, Inc., Alexander’s, Inc., Alexander’s of Third Avenue, Inc.,
Alexander’s Rego Park Center, Inc., Alexander’s of Rego Park II, Inc.,
Alexander’s of Rego Park III, Inc., Seven Thirty One Limited Partnership,
Alexander’s Department Stores of Lexington Avenue, Inc., Alexander’s of
Brooklyn, Inc., Alexander’s Department Stores of New Jersey, Inc. and First
Union Bank F/K/A First Fidelity Bank, National Association dated _____ 18, 1998
and recorded July 31, 1998 in Reel 4251 Page 1712.  Severs Mortgage No. 2 into
two separate liens as follows:

(i)         Lien in the amount of $10,000,000.00 to be evidenced by Mortgage No.
2 herein;

(ii)        Lien in the amount of $20,000,000.00 to cover other premises not a
part of this report.

Assignment of Mortgage made by First Union National Bank F/K/A First Fidelity,
National Association to Union Bank of Switzerland, New York Branch, as
Administrative Agent, dated June 18, 1998 and recorded July 31, 1998 in Reel
4251 Page 1751; which Assign Mortgage No. 2, as severed.

3.                  Mortgage made by United Cigar Stores Company of America to
New York Title & Mortgage Company in the sum of $1,000,000.00 dated December 15,
1925 recorded December 18, 1925 in Liber 3648 Mp. 59.  (Mortgage Tax paid:
$5,000.00)

Assignment of Mortgage made by New York Title & Mortgage Company to Guaranty
Trust Company of New York dated December 15, 1930 recorded December 15, 1930 in
Liber 4094 Mp. 91.  Assigns Mortgage No. 3.

 

--------------------------------------------------------------------------------

 

 

 

4.                  Mortgage made by 164 E. 59 Street Corporation to United
Stores Realty Corporation in the sum of $550,000.00 dated February 6, 1928
recorded February 10, 1928 in Liber 3852 Mp. 400.  (Mortgage Tax paid:
$2,758.00)

Assignment of Mortgage made by United Stores Realty Corporation to Guaranty
Trust Company of New York dated December 13, 1930 recorded December 15, 1930 in
Liber 4094 Mp. 90.  Assigns Mortgage No. 4.

Consolidation, Extension and Modification Agreement made between Guaranty Trust
Company of New York and 164 E. 59 Street Corporation dated December 13, 1930
recorded December 24, 1930 in Liber 4088 Mp 324.  Consolidates Mortgages No. 3
and 4 to form a single lien of $1,300,000.00.

Assignment of Mortgage made by Guaranty Trust Company of New York to New York
Life Insurance Company dated July 26, 1937 recorded July 28, 1937 in Liber 4291
Mp. 412.  Assigns Mortgage No. 3 and 4 as consolidated.

Assignment of Mortgage made by New York Life Insurance Company to Equitable Life
Assurance Society of the United States dated July 15, 1946 and recorded July 30,
1946 in Liber 4840, Page 628.  Assigns Mortgage No. 3 and No. 4 as consolidated.

5.                  Mortgage made by Tillie Feldman to Equitable Life Assurance
Society of the United States in the sum of $550,583.16 dated December 15, 1961
recorded December 20, 1961 in Liber 6019 Mp. 392.  (Mortgage Tax paid:
$2,753.00).

Consolidation, Extension and Modification Agreement made between Equitable Life
Assurance Society of the United States and Tillie Feldman dated December 15,
1961 recorded December 20, 1961 in Liber 6019 Mp. 398.  Consolidates Mortgages
No. 3, 4 and 5 to form a single lien of $1,250,000.00.

Assignment of Mortgage made by Equitable Life Assurance Society of the United
States to Equitable Life Mortgage and Realty Investors (a Mass. Trust) dated
November 6, 1970 recorded November 24, 1970 in Reel 189 Page 1068.  Assigns
Mortgage No. 3, 4 and 5 as consolidated.

Assignment of Mortgage made by Equitable Life Mortgage and Realty Investors to
United Mutual Savings Bank dated December 10, 1971 recorded January 17, 1972 in
Reel 228 Page 1578.  Assigns Mortgage No. 3, 4 and 5 as consolidated.

6.                  Mortgage made by Grugo Equities, Inc., to United Mutual
Savings Bank in the sum of $297,257.43 dated December 21, 1971 recorded December
23, 1971 in Reel 226 Page 13.  (Mortgage Tax paid: $3,716.25)  This mortgage by
its terms was consolidated with Mortgages 3, 4 and 5 to form a single lien of
1,350,000.00.

 

--------------------------------------------------------------------------------

 

 

 

Assignment of Mortgage made by United Mutual Savings Bank to Harlem Savings Bank
dated February 3, 1982, recorded February 22, 1982 in Reel 607 Mp. 1529. 
Assigns Mortgage No. 3, 4, 5 and 6, as consolidated.

7.                  Mortgage made by Gogru Realty Corp. to Harlem Savings Bank
in the sum of $402,029.96 dated February 10, 1982 recorded February 22, 1982 in
Reel 607 Page 1532.  (Mortgage Tax paid: $6,030.00).

Consolidation, Extension and Modification Agreement made between Gogru Realty
Corp. and Harlem Savings Bank dated February 10, 1982 recorded March 23, 1982 in
Reel 614 Page 1618.  Consolidates Mortgages No. 3 through 7 to form a single
lien of $1,500,000.00.

Assignment of Mortgage made by Apple Bank for Savings, F/K/A Harlem Savings Bank
to Emanuel Gruss dated March 2, 1987 recorded April 20, 1987 in Reel 1223 Page
1483.  Assigns Mortgages No. 3 through 7, as consolidated.

Mortgage Spreader Agreement made among Emanuel Gruss, Seven Thirty One Limited
Partnership and Alexander’s of Brooklyn, Inc., dated June 15, 1998 recorded July
31, 1998 in Reel 4251 Page 1686.  Spreads the lien of Mortgages No. 3 through 7
as consolidated to encumber Alexander’s Parcel (part of Lot 55).

Assignment of Mortgage made by Emanuel Gruss to Union Bank of Switzerland, New
York Branch, as Administrative Agent, dated June 15, 1998, recorded July 31,
1998 in Reel 4251 Page 1697.  Assigns Mortgage No. 3 through 7 as consolidated.

8.                  Mortgage made by Seven Thirty One Limited Partnership to
Emanuel Gruss, Riane Gruss and Elizabeth Goldberg in the sum of $22,194,047.08
dated December 30, 1994 recorded January 12, 1995 in Reel 2173 Page 127. 
(Mortgage Tax paid: $None).

Mortgage Spreader Agreement made among Emanuel Gruss, Riane Gruss and Elizabeth
Goldberg, Seven Thirty One Limited Partnership and Alexander’s of Brooklyn,
Inc., dated June 15, 1998 recorded July 31, 1998 in Reel 4251 Page 1672; which
agreement spreads the lien of Mortgage 8 to encumber the Alexander’s Parcel
(part of Lot 55).

Assignment of Mortgage made by Emanuel Gruss, Riane Gruss and Elizabeth Goldberg
to Union Bank of Switzerland, New York Branch, as Administrative Agent, dated
June 15, 1998 recorded July 31, 1998 in Reel 4251 Page 1681.  Assigns Mortgage
No. 8.

9.                  Term Loan Fee and Leasehold Mortgage, Assignment of Leases
and Rents and Security Agreement made by Alexander’s King Plaza Center, Inc.,
Kings Plaza Corp. and Alexander’s Department Stores of Brooklyn, Inc. to Union
Bank of Switzerland, New York Branch, as Administrative Agent in the sum of
$50,883,837.37 dated June 18, 1998 recorded July 31, 1998 in Reel 4251 Page
1759.  (Mortgage Tax paid: $1,399,304.00).

 

--------------------------------------------------------------------------------

 

 

 

Consolidation, Extension and Modification Agreement made between Alexander’s
King Plaza Center, Inc., Kings Plaza Corp. and Alexander’s Department Stores of
Brooklyn, Inc. and Union Bank of Switzerland, New York Branch, as Administrative
Agent dated June 19, 1998 recorded July 31, 1998 in Reel 4251 Page 1809. 
Consolidates Mortgages No. 1 through 9 to form a single lien of $90,000,000.00.

Mortgage, Term Loan Agreement and Environmental Agreement and Modification
Agreement among Alexander’s Kings Plaza Center, Inc., Kings Plaza Corp.,
Alexander’s Department Stores Brooklyn, Inc. and Alexander’s Inc. and UBS AG,
Stamford Branch, as successor to Union Bank of Switzerland, New York Branch, as
Administrative Agent dated January 27, 1999 recorded June 1, 1999 in Reel 4492
Page 24.  Modifies the terms of Mortgages No. 1 through 9 as consolidated.

Release of Part of Mortgaged Premises made by UBS AG, Stamford Branch, as
successor to Union Bank of Switzerland, New York Branch, as Administrative Agent
to Alexander’s Kings Plaza Center, Inc., Kings Plaza Corp. and Alexander’s
Department Stores Brooklyn, Inc., dated July 6, 2000 recorded December 20, 2000
in Reel 5034 Page 1396.  Releases Lot 114 from the lien of Mortgages No. 1
through 9, as consolidated.

Assignment of Mortgage made by UBS AG, Stamford Branch, as successor to Union
Bank of Switzerland, New York Branch to Morgan Guaranty Trust Company of New
York, dated as of May 31, 2001 recorded June 5, 2001 in Reel 5175 Page 318. 
Assigns Mortgages No. 1 through 9, as consolidated.

10.              Building Loan Fee and Leasehold Mortgage, Assignment of Leases
and Rents and Security Agreement made by Alexander’s Kings Plaza Center, Inc.,
Kings Plaza Corp., Alexander’s Department Stores Brooklyn, Inc., to UBS AG,
Stamford Branch in the sum of $19,567,800.00 dated August 9, 1999 recorded
September 17, 1999 in Reel 4587 Page 956.  (Mortgage Tax paid: $538,114.50).

Release of Part of Mortgaged Premises made by UBS AG, Stamford Branch, as
successor to Union Bank of Switzerland, New York Branch, as Administrative Agent
to Alexander’s Kings Plaza Center, Inc., Kings Plaza Corp. and Alexander’s
Department Stores Brooklyn, Inc., dated July 6, 2000 recorded December 20, 2000
in Reel 5034 Page 1420.  Releases Lot 114 from the lien of Mortgages No. 10.

Assignment of Mortgage made by UBS AG, Stamford Branch, as successor to Union
Bank of Switzerland, New York Branch to Morgan Guaranty Trust Company of New
York, dated as of May 31, 2001 recorded June 5, 2001 in Reel 5175 Page 353. 
Assigns Mortgages No. 10.

11.              Project Loan Fee and Leasehold Mortgage, Assignment of Leases
and Rents and Security Agreement made by Alexander’s Kings Plaza Center, Inc.,
Kings Plaza Corp., Alexander’s Department Stores Brooklyn, Inc. to UBS AG,
Stamford Branch, as successor to Union Bank of Switzerland, New York Branch in
the sum of $10,432,200.00 dated August 9, 1999 recorded September 17, 1999 in
Reel 4587 Page 1006.  (Mortgage Tax paid: $286,885.50).

 

--------------------------------------------------------------------------------

 

 

 

Release of Part of Mortgaged Premises made by UBS AG, Stamford Branch, as
successor to Union Bank of Switzerland, New York Branch, as Administrative Agent
to Alexander’s Kings Plaza Center, Inc., Kings Plaza Corp. and Alexander’s
Department Stores Brooklyn, Inc., dated July 6, 2000 recorded December 20, 2000
in Reel 5034 Page 1414.  Releases Lot 114 from the lien of Mortgages No. 11.

Assignment of Mortgage made by UBS AG, Stamford Branch, as successor to Union
Bank of Switzerland, New York Branch to Morgan Guaranty Trust Company of New
York, dated as of May 31, 2001 recorded June 5, 2001 in Reel 5175 Page 369. 
Assigns Mortgages No. 11.

12.              Mortgage made by Alexander’s Kings Plaza, LLC, Alexander’s of
Kings, LLC and Kings Parking, LLC to Morgan Guaranty Trust Company of New York
in the sum of $107,790,408.00 dated as of May 31, 2001 recorded June 5, 2001 in
Reel 5175 Page 386.  (Mortgage Tax paid: $2,964,236.00).

Amended, Restated and Consolidated Mortgage and Security Agreement among
Alexander’s of Kings, LLC, Alexander’s Kings Plaza, LLC, Kings Parking, LLC and
Morgan Guaranty Trust Company of New York by Agreement dated as of May 31, 2001
recorded June 5, 2001 in Reel 5175 Page 408.  Consolidates Mortgages No. 1
through 12 to form a single lien in the amount of $223,000,000.00, amends and
restates terms thereof.

Assignment of Mortgage made by JPMorgan Chase Bank, successor by merger to
Morgan Guaranty Trust Company of New York to Wells Fargo Bank Minnesota, N.A.,
as Trustee, dated as of November 30, 2001 recorded September 19, 2002 in Reel
5804 Page 1860.  Assigns Mortgages No. 1 through 12, as consolidated.

Assignment of Mortgage made by Wells Fargo Bank, N.A., successor by merger to
Wells Fargo Bank Minnesota, N.A., as Trustee to Bank of America, N.A., as
Trustee, dated as of June 30, 2009 recorded March 15, 2010 as
CRFN2010000088250.  Assigns Mortgages No. 1 through 12, as consolidated.

Assignment of Mortgage from Bank of America, N.A., as Trustee, to Wells Fargo
Bank, National Association, as Administrative Agent, dated June 10, 2011 and
recorded _____________, 2011 as CRFN _______________________.  Assigns Mortgages
No. 1 through 12, as consolidated.

13.       Gap Mortgage made by Alexander’s Kings Plaza, LLC, Alexander’s of
Kings, LLC and Kings Parking, LLC to Wells Fargo Bank, National Association, as
Agent for itself and other co-lenders, of even date herewith in the original
principal amount of $61,402,986.14 and being duly recorded in the Office of the
City Register for the City of New York.

Which said mortgages have not been further assigned of record.

 

--------------------------------------------------------------------------------

 